 IMPACT INDUSTRIESImpact Industries,Inc.andInternationalUnion ofAutomobile,Aerospace and Agricultural Imple-ment Workers of America(UAW). Cases 33-CA-4847, 33-CA-5177, 33-CA-5186,and 33-RC-260830 July 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn 25 March 1982 Administrative Law' JudgeHarold Bernard Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief, and a motion to reopen the record, and theGeneral Counsel filed an answering brief and anopposition to the motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, l and1 In its exceptions, the Respondent asserts that the judge's credibilityresolutions, findings of fact, and conclusions of law are the result of bias.After a careful examination of the entire record, we are satisfied that thisallegation is without merit There is no basis for finding that bias and par-tiality existed merely because the judge resolved important factual con-flicts in favor of the General Counsel's witnesses. As the Supreme Courtstated inNLRB v. Pittsburgh Steamship Co.,337 U.S 656, 659 (1949),"ITlotal rejection of an opposed view cannot of itself impugn the integri-ty or competence of a trier of fact " Furthermore, the Board's establishedpolicy is not to overrule an administrative law judge's credibility resolu-tions unless the clear preponderance of all the relevant evidence con-vinces us that they are incorrectStandard Dry Wall Products,91 NLRB544 (1950), enfd 188 F.2d 362 (3d Cir 1951) We have carefully exam-ined the record and find no basis for reversing the findings.In adopting the judge's findings that the Respondent interrogated itsemployees in violation of the Act, we have analyzed these allegations inlight ofRossmore House,269 NLRB 1176 (1984 affil 760 F.2d 1006 (9thCir 1985), andSunnyvale Medical Clinic,277 NLRB 1271 (1985), both ofwhich issued subsequent to the judge's decisionWe are satisfied that thevarious interrogation violations are established within the framework ofthose decisions. In agreeing with her colleagues that the judge's findingsof unlawful interrogations should be adopted, Member Cracraft finds itunnecessary to rely onSunnyvaleWe note that Ben Gattorna was not hired as the Respondent's directorof industrial relations until February 1980 and thus, contrary to thejudge, we find he could not have discussed changes in the Respondent'svacation policy "well before" the change was made in March 1980.Nonetheless, we agree with the judge for the other reasons on which herelies that the March 1980 vacation plan change violated the Act2 In its exceptions, the Respondent contends that its president, Becker,did not violate the Act when he reminded employees of the "open doorpolicy" because Becker at no time promised to remedy any grievancesWe reject this contention. The judge expressly found in fn 22 of his deci-sion that there was no preexisting policy by which employees were invit-ed to see President Becker directly. Under the circumstances, such solici-tation of grievances carries with it an implied promise of likely resolutionand, therefore, constitutes a violation of the ActThe judge found that Supervisor Herb Smith told employee DebraJohnson that if the Union got in the doors would be closed and that bar-gaining would be from scratch, and asked her why she wanted the Unionin. In crediting Johnson's testimony over that of Smith, the judge foundthat Smith failed to deny Johnson's account In affirming the judge's find-ing in this matter, we find it unnecessary to rely on his finding that Smithfailed to deny and rely only on his finding that Johnson's demeanor was5conclusions as modified, 2 to modify his remedy, 3and to adopt the recommended Order as modified-'the more creditable and that there were inconsistencies in Smith's testi-monyEmployee Pamella Wilson testified that in late April Herb Smith toldher and Richard Pike that Becker would shut down the plant before hewould give the employees what they wanted Smith testified that he hada conversation with them sometime in May Based on the discrepancy asto the dates, the judge found that Smith failed to deny Wilson's testimo-ny. The record reveals, however, that Smith specifically denied makingthe alleged statements at any time Thus, we find there is an unresolvedcredibility conflict.Employee Felipe Gonzalez testified that SupervisorOleson asked him why he wanted the Union. The judge found thatOleson did not deny the alleged interrogation, The record reveals thatOleson denied ever having a conversation with Gonzalez about theUnion Similarly, therefore, we find there is an unresolved credibilityconflict with respect to this alleged unlawful interrogation EmployeeRandall Rebhorn testified that, at an employee meeting, Becker told theemployees that bargaining would be from scratch The judge found thatRebhorn's testimony was uncontradicted, However, employee MariaWilson was present at the meeting,and testified that Becker never saidthat bargaining would be from scratch Again, we find an unresolvedcredibility conflict In each of these threeinstances,in light of the unre-solved credibility conflicts, we do not pass on the merits of the allega-tions.As we have found other similar violations of Sec 8(a)(1), findingson the instant allegations would be merely cumulative and would havelittle effect on the Order and remedyIn its exceptions, the Respondent contends that undocumented aliensare not employees within the meaning of the Act and, therefore, not enti-tled to reinstatement or backpay. Due to the passage of the ImmigrationReform and Control Act of 1986 and the lack of record evidence regard-ing the status of the discrinunatees, an issue may arse concerning the Re-spondent's backpay and reinstatement obligations. The Respondent maypresent any evidence that bears on this issue at the compliance stage ofthis proceeding.In HoschtonGarment Co.,279 NLRB 565 (1986), the Board reaffirmedthe principle that "an employer's mere observation of open, public unionactivity on or near its property does not constitute unlawful surveil-lance." In agreeing with the judge that the Respondent unlawfully cre-ated the impression of surveillance of its employees' handbilhing on itspremises,we emphasize his findings that the Respondent engaged in"well-nigh continuous scrutiny of employee handbilhng" over a substan-tial period of time and for discriminatory reasons expelled employee leaf-letters from its property. Thus, the Respondent's conduct went beyondthe "mere observation" permitted byHoschtonMember Babson con-curred inHoschton Garment.In finding an impression of surveillance vio-lation in this case, he expressly relies on the judge's conclusions that theemployee handbilhng was more closely observed than other employeenonwork activities had been; that the Respondent's officials engaged inconduct out of the ordinary in watching the handbiling by, inter alia, as-suming positions closer to the employees, and that laid-off employeeswere expelled from company property contrary to what had occurredpreviously3 In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S.C. § 6621. Interest on amounts accrued prior to 1 January1987 shall be computed in accordance withFlorida Steel Corp,231NLRB 651 (1977).4 In finding that a broad cease-and-desist order is necessary to remedythe violations herein and that the Respondent has demonstrated a procliv-ity to violate the Act, the judge citedImpact Die Casting Corp,199NLRB 268 (1972) We find it unnecessary to rely on that case In ouropinion the violations committed herein are adequate to support a broadorderThe judge found that the Respondent violated the Act by publicly re-primanding and issuing written warnings to employees who engaged inunion or protected concerted activities, but he inadvertently failed toorder that the Respondent ceaseanddesist therefromWe have correctedthat portion of his recommended Order and notice accordingly285 NLRB ' No. 2 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe agree with the judge that a bargaining orderiswarranted to remedy the Respondent's extensiveand pervasive unfair labor practices.We find, asdid the judge, that by 19 February 1980 the Unionobtained signed authorization cards from a majori-ty of the Respondent's 118 unit employees. We findthat the Union obtained cards from 106 unit em-ployees, including 35 of the 36 Spanish surnamedemployees, prior to demanding recognition on 17March 1980. We also find-that the Respondent re-peatedly violated Section 8(a)(1), (3), and (5) of theAct.In determining whether a bargaining order iswarranted to remedy the Respondent's misconductin this case, we apply the test set out inNLRB v.Gissel Packing Co.,395 U.S. 575 (1969). There, theCourt identified two categories of cases in which abargaining order would be appropriate. The firstinvolves "exceptional cases"marked by unfairlabor practices that are so "outrageous" and "per-vasive" that traditional remedies cannot erase theircoercive effects with the result that a fair electionisrendered impossible. The second category in-volves "less extraordinary cases marked by lesspervasive practices which nonetheless still have thetendency to undermine majority strength andimpede the election processes." The SupremeCourt stated that in the latter situation a bargainingorder should issue where the Board fords that "thepossibility of erasing the effects of past practicesand of ensuring a fair election . . . by the use oftraditional remedies, though present, is slight andthat employee sentiment once expressed throughcards would, on balance, be better protected by abargaining order." Id. at 613, 614-615.In the case before us the judge did not clearlyplace the Respondent's conduct in either category.We believe that the Respondent's unfair labor prac-tices fall into at least the second category.When the organizing campaign surfaced, the Re-spondent immediately embarked on an antiunioncampaign designed to discourage its employeesfrom supporting the Union and engaged in numer-ous violations of the Act in its effort. These includeinterrogations; threats of plant closure, discharge,and loss of benefits; solicitation of grievances;promises of wage increases and other benefits;grants of improved vacation, break periods, andlunch benefits and of an employee incentive pro-gram;creation of the impression of surveillance ofunion activities; public reprimand of an employeebecause she engaged in protected concerted activi-ty; and discharge of 13 employees out of a unit of118 employees. The unlawful conduct did notcease with the Union's loss of the 16 May election.Some of the most serious violations, including thedischarges, occurred while the Union's objectionswere pending.It is clear that the Respondent's unlawful con-duct struck at the very heart of the employees' or-ganizational efforts.The Respondent unlawfullydischarged fully 11 percent of its bargaining unit.Several of the violations were committed by Re-spondent's president, Carl Becker. Clearly, an em-ployer's unlawful conduct is heightened when it iscommitted by the highest-level management offi-cial.Certain of the violations were committed byBecker at meetings of large groups of employeesand therefore widely disseminated among the entirework force. Threats of the kind found herein havea profound impact on employees. Because it is notthe Board's policy to require the unlawfully grant-ed benefits, such as those given by the Respondentherein, be rescinded, they are particularly lasting intheir effect on employees and difficult to remedyby traditional means.In light of the violations found herein, we con-clude that the possibility of erasing the effects ofthe Respondent's unfair labor practices and of con-ducting a fair election by the use of traditionalremedies is slight.Requiring theRespondentsimply to refrain from such conduct will not eradi-cate the lingering effects of the violations. Corre-spondingly, an election would not reliably reflectgenuine, uncoerced employee sentiment. Given theswiftnesswith which the Respondent reacted tothe organizational effort and the postelection viola-tions, the likelihood of the Respondent again en-gaging in illegal conduct is clearly present.Weconclude that the employees' representation desiresexpressed here through authorization cards would,on balance, be better protected by our issuance of abargaining order than by traditional remedies. Al-though there has been some turnover in the unitsand a significant passage of time since the viola-tions occurred, in light of the circumstances of thiscase, particularly the seriousness of the violationsand their impact on the entire unit, to withhold abargaining order here would reward the Respond-ent for its own wrongdoing. Accordingly, weadopt the judge's recommended Order, as modifiedbelow, and require the Respondent to' bargain withthe Union as the duly designated representative ofthe employees in the appropriate unit.Kona 60Minute Photo,277 NLRB 867 (1985).5 In its motion to reopen the record, the Respondent seeks to introduceevidence regarding turnover. We deny the Respondent's motion becausethe evidence sought to be adduced would not require a different resultSee Sec. 102 48(d)(1) of ,the Board's Rules and RegulationsLong-AirdoxCo, 277 NLRB 1157 (1985) IMPACT INDUSTRIES7ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Impact Industries, Inc., Sandwich, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied [see also 293 NLRB No. 99].1.Insert the following as new paragraphs 1(q)and 1(r) and reletter the present paragraph 1(q) asparagraph 1(s)."(q)Publicly reprimanding employees becausethey engaged in protected concerted activities."(r) Issuing written warnings to employees be-cause they engaged in union activities."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT make any changes in employmentconditions without first according the Union noticeof the changes and an opportunity to bargain aboutthe changes before they are implemented.WE WILL NOT discharge, layoff, refuse toemploy, or otherwise discriminate against you inregard to your hire, tenure of employment, or anyother term or condition of employment because ofyour union and/or protected concerted activities.WE WILL NOT submit lists of our Hispanic em-ployees' names to the Immigration Service for anillegal alien status review because of their unionsupport.'WE WILL NOT inform our Hispanic employeesthat they no longer have jobs or request that theycontact the Immigration Service concerning theiralien status because of their union support and ac-tivities.WE, WILL NOT cause the constructive dischargeof employees by requesting that theImmigrationandNaturalization Service investigate the alienstatus of known illegal aliens because of their selec-tion of and support for the International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW), or anyother union.WE WILL NOT threaten employees with notifica-tion to the Immigration and Naturalization Servicebecause of their selection or support of a union.WE WILL NOT threaten you with discharge orany other adverse actions because you join or assista union or engage in other union activities for thepurpose of collective bargaining or other mutualaid or protection.WE WILL NOT inform you that you will bedenied wage increases because of your union ac-tivities.WE WILL NOT inform you that we do not likeyour wearingunion insigniaat the plant in order todiscourage union support and activity.WE WILL NOT inform you that other employeeswere promised wage increases if they supported usin order to discourage your union support.WE WILL NOT attempt to create in your mindsthe impression that we are engaging in surveillanceof your union activity.WE WILL NOT harass or reprimand you if youcomplain about your rates of pay.WE WILL' NOT issue reprimands or otherwise dis-cipline you for engaging in union or protected con-certed activities.WE WILL NOT solicit complaints and grievancesfrom you or promise or infer satisfaction of yourgrievances in order to discourage you from select-ing a union as your collective-bargaining represent-ative.WE WILL NOT threaten to take away any of yourexisting benefits or make unspecified threats of re-prisal because you have joined, assisted, or support-ed the Union.WE WILL NOT unlawfully interrogate you con-cerning your own or other employees' union activi-ties, sympathies, and desires, or voting intentions ina Board election.WE WILL NOT threaten to close if you shouldassist,associatewith, or choose a union as yourbargaining representative.WE WILL NOT promise you benefits in order todiscourage your participation in union activity.WE WILL NOT award increases in economic orother benefits to you for the purpose of discourag-ing you from becoming or remaining members of alabor organization, although nothing herein con-tained should be construed as requiring the Em- 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer to revoke any benefit it has heretoforegranted.WE WILL NOT grant you additional paid vacationleave in an attempt to induce you to refrain frombecoming or remaining members of the above-named Union or from giving any assistance or sup-port to it or any other labor organization.WE WILL NOT authorize longer breaktimes toyou to discourage your union activity.WE WILL NOT implement a length of serviceawards plan to induce you to refrain from unionactivities and support.WE WILL NOT reinstitute a paid lunch hour forany employees to discourage their union activity.WE WILL NOT publicly reprimand you becauseyou engage in protected concerted -activities.WE WILL NOT issue you written warnings be-cause you engaged in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL recognize and, on request, meet withand bargain collectively in good faith with theInternationalUnion,UnitedAutomobile,Aero-space and Agricultural ImplementWorkers ofAmerica (UAW), as the exclusive collective-bar-gaining representative of all our employees in theappropriateunitand, if any understanding isreached, embody such understanding in a writtenagreement. The appropriate unit is:All full-time and regular part-time productionand maintenance employees employed by us atour facility located at 1212 East Sixth Street,Sandwich, Illinois, but excluding all other em-ployees, office clerical employees, professionalemployees, guards, foremen, and supervisors asdefined in the Act.WE WILL offer reinstatement or have already re-instatedour employees named below to theirformer or substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges; and WE WILL make each of them wholewith interest for all loss of pay and benefits causedby their unlawful discharge or constructive dis-charge.Irene RuizDaniel RamirezPam FruitRomerico CalderonDehlia PerezPedro DiazAugustin NunezDelipe GonzalezSilvia GonzalezOscar GonzalezVictor NunezRaphael (Rene) GonzalezWE WILL remove all records and references per-taining to their unlawful discharges from the per-sonnel files of the above-named employees.WE WILLremove all records and referencesfrom the personnelfile of L.JoleneKitzkypertain-ing to the reprimands issued to her.IMPACT INDUSTRIES, INC.David M. Somers, Esq.,Will J.Vance,Esq.,Deborah A.Fisher,Esq.,for the General Counsel.Sam Witwer, Jr., Esq.andDennis Claessens, Esq.,of Chi-cago, Illinois, for the Respondent.Stan Eisenstein, Esq.,of Chicago, Illinois, for the Union.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD JR., Administrative Law Judge.These cases were tried before me on February 3,' 4, 5, 17,18, and 19, 1981, in Yorkville, Illinois, following consoli-dation of the captioned unfair labor practice" and repre-sentation cases for trial on complaint allegations thatImpact Industries, Inc.2 (Respondent) engaged in numer-ous violations of Section 8(a)(1), (3), and (5) of the Actin response to the Union's organizational campaign, bothpreceding and following the Board-conducted election inCase 33-RC-2608.3 Respondent filed a timely answer de-nying allegations contained in the consolidated com-plaints. The parties were accorded full opportunity to ex-amine and cross-examine witnesses, introduce relevantevidence, present oral argument, and to file briefs.Preliminary Procedural IssueAt the outset in proceedings a motion was duly madeand granted for the sequestration of witnesses includingdiscriminatee Irene Ruiz. Thereafter, in the course of fur-ther discussions, the Union designated Ruiz its sole rep-resentative at hearing and, in that capacity, she was al-lowed to remain in the courtroom after testifying andonce Charging Party's originally designated representa-tives were called away on other matters and had left thehearing.My decision to allow Ruiz to remain at thatjuncture was based on the right of the Charging Party tohave a representative at the hearing and the view thatsuch right- outweighed the considerations that are nor-mally held to require on occasion even a witness who isan alleged charging party discriminatee and thus a"party" to absent herself under the guidelines set forth inUnga Painting Corp.,237 NLRB 1306 (1978), at periodsof time as described in the decision. Because Respondenthad argued against Ruiz' presence, inter alia, as a sourcefrom whichwitnesses;many of themMexican aliens,iThe case invol'ving Sandwich Brass & Aluminum, Case 33-CA-4874,alleging violations of Sec 8(a)(1) and (2) of the Actsettled at trial withmy approval and accordingly was severed from these proceedingsRespondent's name appears as amendedThe tally of ballots shows that 49 votes were cast for representation,59 against, and that 24 votes were challenged, subsequently, a number ofthe challenges were sustained (15), and thereafter challenged ballots wereno longer determinative of the outcome in the election The Union'stimely filed objections to conduct affecting the election were consolidat-ed with the complaint cases See G C. Exhs 1(b) and 1(tt) (second sup-plemental decision on challenged ballots and objections, order consolida-tign cases and directing hearing). IMPACT INDUSTRIESmight be signaled-in general terms of course-regard-ing their testimony, I took care to observe whether suchwas the case during the hearing. Ruiz remained impas-sive, still, andmostly averted her eyes from witnessesthroughout and her demeanor was devoid of any staringatwitnesses', signals, or hint thereof.Respondent onbrief does carry forward any objection to the ruling,which is adhered to as a matter of law, and on the fur-ther ground that no prejudice befell Respondent.Boiler-makers Local 732 (Triple A South),239NLRB 504(1978),Magic Pan,,242NLRB 840 (1979).IssuesThe issues are:1.Whether Jan Spears, Herbert Smith, and Larry Vil-lareal are supervisors or Respondent's agents as definedin the Act.2.Whether Respondent granted employees extendedbreaktime, improved vacation benefits, a paid lunchperiod, tuition payments, and implemented an employeeincentive awards program on May 12 to discourage em-ployee support for the Union.3.Whether Respondent made promises of improvedworking conditions and other benefits to discourage em-ployee support for the Union.4.Whether Respondent solicited grievances from itsemployees and promised to resolve employee complaintsin order to discourage support for the Union.5.Did Respondent engage in interrogation and surveil-lance or create the impression of engaging in surveillanceregarding employees' union activities and voting inten-tions in further violation of Section 8(a)(1) of the Act?6.Did Respondent reprimand employee Jolene Kitzkyon October 23 because of her union or protected activi-ties?7.Did Respondent Official Carl Becker disparage em-ployee Deborah Johnson in February 1980 because sheengaged in activity protected by the Act?8.Whether Respondent threatened employees with aloss in benefits and plant closing if employees selectedthe Union as their bargaining representative.9.Whether Respondent, through Veldon Oleson, in-vestigated the alien status of employees in order to dis-courage their support for the Union.10.Whether Respondent reported its employees to theUnited States Immigration and Naturalization Service(INS) because of their support for the Union.11.Whether Respondent, through Jan Spears, threat-ened employees with discharge for bearing invalid alienregistration cards in order to discourage them from sup-porting the Union.12.Whether Respondent, through Herb Smith, in-formed employees they were denied wage increases dueto union activities.13.Whether Respondent, through Larry Brock, threat-ened an employee with discharge for discussing theUnion.14.Whether Respondent, through Veldon Oleson,threatened an employee with deportation in Septemberin order to discourage support for the Union.15.Whether Respondent warned employee BettyFerris not to wear a union button.916.Whether Respondent notified employees RaphaelGonzalez, Augusta Nunez, Saul Nunez, Oscar Gonzalez,Manuela Fabela,4 and Felipe Gonzalez, in October, No-vember, and December 1980 to report to INS, therebyconstructively discharging them in violation of Section8(a)(3) of the Act.17.Whether Respondent notified employees DehilaPerez, Silver Gonzalez, Victor Nunez, and others5 thatthey were discharged as illegal aliens in October and No-vember 1980 in violation of Section 8(a)(3) of the Act.18.WereLinda Anderson, Pamela Fruit, and IreneRuiz discriminatorily discharged in violation of Section8(a)(3) of the Act?19.Did the Respondent unlawfully refuse to recognizeand bargain with the Union as the exclusive bargainingagent for its employees thereby violating Section 8(a)(5)of the Act?20.Whether the objection to conduct affecting theoutcome of the election in Case 33-RC-2608 havemerit?621.Whether a bargaining order remedy is warranted.On the entire record in this proceeding, including myobservation of the witnesses, and well-prepared briefsfiled by the General Counsel for Respondent, I make thefollowingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in manufacturing aluminumand zinc castings at its plant in Sandwich, Illinois. Annu-ally,Respondent purchases products valued in excess of$50,000 directly from sources outside the State of Illinoisand sells products valued in excess of $50,000 to custom-ers located outside Illinois. I find, as admitted, that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONAdmittedly, the Union is a labor organization withinthe meaning of Section 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent began operations at Impact Industries,Inc., in Sandwich, Illinois, where it makes aluminum andzinc die castings, in early 1961. Sometime in the follow-ing 5 or 6 years Respondent began employing Mexicanaliens as a substantial part of the work force, and contin-ued this practice to the times involved herein, includingaThe General Counsel's motion to drop Manuela Fabela, HermalindaMolina, Lorenzo Molina, and Juan Castillo, each of whom by amend-ment had been added to the complaint as constructive dischargees, wasgranted.5By amendment at hearing the following names were added Romer-ico Calderon, Pedro Diaz, and Daniel Ramirez6By the time of the hearing in this case, as a consequence of variouswithdrawals by the Union, the' remaining objections for determinationconsisted of portions of Objections 4 and 8 dealing with alleged unlawfullayoffs and other threatened reprisals against employees based on their"union activities " 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis trial.Down to the time of events in this case Re-spondent's practice of doing so was unmarked by any in-cident at the plant itself involving the United States Im-migration and Naturalization Service and Respondent'sMexicanemployees.7In 1975, after its work force expanded to 200,employ-ees,Respondent implemented a major reduction-in-forcedown to 55, only to thereafter experience a steady in-crease in business to the point when, in 1979, it plannedan expansionin itswork force to 250 employees, includ-ing anexpansion of the plant itself, construction begin-ningin July-August 1979. By the time of events relevantthe plant consisted of 8 departments manned by 118 em-ployees.B. The Union's Organizational Drive Begins-FebruaryThe Union's organizing effort for the employees atImpact surfaced on February 17, 1980;5 that is to say thefirst overt appearance by the Union occurred then, whenInternational Representative Richard Marco met with 12or 13 employees on the organizing committee, includingMarisio Nunez Sr., Irene Ruiz, Debby Johnson, BettyFerris, Joan Schmidt, Cathy Austin, Denise Duffy, Do-mingo Carrillo,Maurice Flores, SamellaWilson, andJolene Kitzky, each of whom signed a union authoriza-tion card and took several cards back to the plant to cir-culate among employees. Again on February 24, at asecond meeting, Marco met this time with 48 employeespresent and thereafter meetings continued twice weeklybeginning in a trailer and later the local VFW hall.Marco testified without contradiction that he securedsigned authorization cards from 106 Impact employees,including 35 of the 36 Spanish-surnamed employees priorto filing arepresentation petition on March 17. The par-ties stipulated that the Union possessed a majority ofvalidsignedauthorization cards at relevant times, theirstipulationisdiscussed below, but it is instructive to notealso ;that the record shows the Union possessed 93 cardsby February 19, securing the remaining number, 13, be-tween then and March 17.9It is germane to note that only 6 days before theUnion's interest in organizing Impact's employeessur-facedat the February 17 meeting, Respondent's presi-dent, Carl Becker, circulated a memorandum toEmploy-ees of Impact,dated February 11 (G.C. Exh. 10(a)),which, inter alia, promised "a better work atmospheresuch aslocker rooms, showers, a comfortable breakroom . . . improved wages and benefits, and . . . aworthwhile and secure [pension] program." Becker, whoadmittedly preferred to deal with individual employeesdirectly rather than through a collective-bargaining rep-resentative, denied any knowledge of the Union's organi-zational interest when he issued the strongly upbeat list°On a single occasion in the past the record indicates some difficultyfor Respondent in manning shifts after an INS raid in the area that in-volved aliens, some of whom worked for RespondentsAll dates refer to 1980 unless otherwise notedsThis is based on Marco's uncontradicted detailed testimony as sup-ported by G.C. Exh 52. It is hereinafter found, however, that the evi-dence supports the conclusion that the Union's majority was procured byMarch 17, the date of its demand for recognition.of promised benefits the week before the Union'smeet-ing.'OBecker, on February 27, also approveddesigns fora logo thereby paving the way clear for a newlyinstitut-ed incentive awards plan forImpact employees, dis-cussed below.C. Respondent's Initial Reaction to the Union DriveOn February 28, 4 days after the secondunion meet-mg, Respondent's management met with outsidecounselfor advice on how to oppose unionization by its employ-ees, and were given a "do's and don'ts" list to guide theRespondent's officials. Respondent officials also were ad-ministered tests consisting of questions designed to ascer-tainwhether the "do's and don'ts" advicewas gettingthrough to them. In the course of the electioncampaignbetween February and May Respondent conducted some20 meetings with supervisors in connection with cam-paign efforts designed to oppose unionization for its em-ployees. Had the reportedly good advice rendered to Re-spondent by learned counselin sothorough going amanner been followed in all respects there would havelikely been no need for the present litigation to arise but,as shall be demonstrated, such was not the case.Thus, in late February, employee Betty Ferris, a trimoperator on second shift, testified that Chief InspectorVeldon Oleson talked to Ferris about a union buttonFerris was wearing, identifying Ferrisas a union organiz-er sometime between 2:38 and 3 p.m., telling her that,"Carl (chairman of the board and president of Impact,Carl Becker) isn't going to like it." Oleson did not denymaking this remark, testifying merely that he could notrecall doing so, and I find that such comment by an ad-mitted supervisor constituted a threat of unspecified re-prisal against employee Ferris for engaging in support ofthe Union violative of Section 8(a)(1) of the Act. E. I.duPont & Co.,257 NLRB 139 (1981).Employee Irene Ruiz, also an employee organizer, tes-tified straighforwardly that Oleson also apporached herin late February while she was inspecting parts andwhile she was wearing a UAW sticker on her shirt thatcontained the words, "UAW for pension benefits" askingher if she believed the Union could get better benefitsthan what employees already had. When Ruiz repliedthat she did, Oleson responded, "Well, if theunion isvoted in, there'll . . . be cutting out benefits that you al-ready have, such as . . . bonuses, overtimes . . . paidlunch period." I found Oleson's testimony, denying suchcomments to Ruiz less reliable than Ruiz' account.Oleson was guarded, even unresponsive during much ofhis testimony during which he was sometimes unable torecall important events and testified pursuantto leadingquestions.Accordingly, I conclude Respondent, throughOleson, threatened employee Ruiz with loss of employeebenefits if employees voted the Union in, thereby violat-ing Section 8(a)(1) of the Act.Hamilton Avnet Electron-ics,240 NLRB 781 (1979).10There isno allegationin the complaint that the issuance of G CExh 10(a) on February 11, or recirculation just before the election onMay 16 constitutedan unlawful promiseof new benefits IMPACT INDUSTRIESD. The Union's Demand for Recognition and Filingof a RepresentationPetition-MarchBy letter dated March 12 addresed to Carl Becker, Im-pact's president,the Union requested recognition as bar-gaining representative in a bargaining unit stipulated bythe parties to be appropriate.In the course of the hearingitwas further stipulated that the date this demand wasmade on Respondent was March 17, the date-the Unionalso filed a representation petition in Case 33-RC-2608.Events surrounding these occurrences show stepped-up activity by Respondent in the midst of the Union'sdrive to organize Impact employees. This activity by Re-spondent took two forms: (1) the conduct of alleged Su-pervisor Herb Smith,and (2)changes in employee work-ing conditions and benefits,both in March.1.The status and conduct of Herb SmithHerb Smith acted as the working supervisor in the ma-chining department,overseeing some 18 operators, in-cluding employee SamellaWilson.Smith reported towork at 6:30 a.m., a half hour before other employees,and assigned employees to different jobs based on hisjudgment about which employee was best qualified to dothe work.To reach these decisions,Smith considered theemployee'sexperience,the quality of the employee'swork,and the complexity in the assignment.He thenwould make the assignment and make sure the employeeperformed the work correctly by overseeing the per-formance throughout the day.Smith evaluated employees for promotions and, in thecase of Wilson,recommended for a promotion, which,despiteoppositionby theproductionmanager,'wasgranted after Smith pursued the matter further on Wil-son's behalf.Wilson testified without contradiction thatSmith was introduced by General Foreman Don Lipper,Smith'sonly immediate supervisor,who it should benoted,wag also responsible for two or three departments,finishing,trim,and machining,as the employees' supervi-sor and the one to see about any problems as well as theone to take orders from.Wilson testified that Smith filledout the job cards,put employees to work,and handledemployee questions while walking around overseeing theemployees'work.She testified he told her when toreport back to work,which machine to run, and that sheexplained any lateness to him, notified him about sick-ness,that he evaluated her work,and put her in forwage increases,and that Smith worked out of a supervi-sor's office where, according to Wilson,she could findhim several times a day when she took job cards therefor him.Although theaveragepay in this department was $5 or$5.50 per hour,Smith testified he received"around" $7per hour and that when he arrived in the department at6:30 a.m.Lipper was not there,although the job prior-itieswere already set. He admitted that he performedjob-assigning duties, and transfer of employees amongmachines,without consulting with Lipper,and furtherthat he "pretty much ran his own department,"monitor-ing,partsworked on by employees for quality andwatching employees work.Smith further admitted theonly time he ran a production machine was during11breaktime or when there was -a sample part to be madeor when he was training someone.The fact thatSmith also shared in most of the same-employmentbenefitsas accordedotherhourly paid em-ployees, andthat he did notpossess other clear indicia ofsupervisory authorityin no way detracts from that heclearly possessed and executed the authority to assignwork basedon his independent judgment,directed em-ployee in the performanceof such work,evaluated them,and effectivelyrecommended employee wage increases,transferred employees among machines,and generallyran the departmentwithconsiderable autonomy in suchrespects.The fact thatin addition employees looked onSmith as a supervisor given his daily role in running thedepartment and his location in the supervisor'sofficeonly adds furtherconfirmationto thefinding,which Imake, that Herb Smith is a supervisor as defined by theAct.New Jersey Famous Amos Cookie Corp.,236 NLRB1093 (1978).Samella Wilson testified that inearlyMarch during theafternoon, Herb Smithtold herin the machining depart-ment that if anyone had any grievancesthey were tocome and tell him and hewouldthen tell them to DonLipper.Wilson testifiedthat she relayed Smith'sdirec-tion to other employees.In contrasttoWilson's sketchytestimony on thepoint,Smithtestified thatduring suchperiodof timehe recalleda conversationwithWilsonwhen she had mentioned to him that Impact did nothavea formal grievance procedure and he had replied tothat commentthat if she had anyproblems she should seehim or a foreman and it would be taken care of. Smithtestifiedfurther thathe said this to every employee atpast employee review times.AlthoughtheGeneralCounsel recalledWilson in rebuttalshe was not asked todeny Smith's version of events in any detail whatsoever,and his accountthereforestands as credited.According-ly, I find,in this instance at least, Smith's responsivecomment to Wilson did not amount to a prohibited solic-itation of grievancesby Respondentbut was intended toserve merely as a reminder or counter to Wilson's flat as-sertion that there was no formal grievance procedure.Wilson also testifiedthatSmith told her, sometime inlateMarch, during a conversation in the machining de-partment one afternoonthatthere would be no more payincreases until union activities were over.In like vein,employee DebraJohnson testifiedthat during the samemonth,when she asked Smithif she wouldget her wageor performancereview,he replied,"he didn't think sobecause he said all raises and promotions would befrozen because if we got it itwould look like CarlBecker was trying tobuy our vote."Employee Ruiz tes-tified she overheardSmith,during the same month, tell atoolroomemployeein the new lunchroom that if theUnion got in they wouldbe takingawaysomething and,further, that theywere going to cease the increases inwages until the union matter was resolved.Ruiz also tes-tifiedshe overheard Smith outside the inspection roomduring the same month tellan employeefrom the ma-chining department that he had been speaking to Beckerand Wilson and that,if the Union was votedin, that hewas goingto close theplant down. 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFor his part, Smith testified regarding Wilson's report-ed conversation that he could not remember saying therewould be no pay raises because of the union election butdid recall responding to a Wilson comment that a 5-centwage increase was small that "possibly [it was] becausethey was afraid that if they gave raises the Union wouldthink that they were bribing them." Smith's inability torecall, and therefore his failure to deny, Wilson's testimo-ny would normally result in there arising a tendency to-wards creditingWilson's account fully. However, onceagain, the General Counsel did not seek in rebuttal todeny Smith's once again fuller account of the context forhis alleged comment. Moreover, I regard Smith's effortsto avoid creating certainty about the comment when thetemptation was present to favor his employer, an indica-tor of truthfulness about this incident. However, thisdoes not mean Smith's admitted comments; which hemade both to Wilson and, admittedly to employee John-son, viz, that "possibly [it was] because they was afraidthat if they gave raises the union would think that theywere bribing them," are free from sinister import for em-ployee rights under the Act. Smith did not recall thethird occasion, also in March testified to by Ruiz, whenhe reportedly told an employee from the toolroom,withinRuiz' earshot, that employee wage increaseswould be ceased until the union matter was resolved, butdid not deny doing so. I consider Smith's reported com-ments,whether expressly, specifically, or indirectly insome versions, attributing a stoppage in employee wageincreases to employee union activities to constitute un-lawful threat of retaliation by Responent because em-ployees exercised their rights to engage in activities seek-ing representation by the Union, conduct clearly viola-tive of Section 8(a)(1) of the Act.Hamilton Avnet Elec-tronics,supra,High Energy Corp.,259 NLRB 747 (1981).I consider it totally irrelevant whether Smith was offer-ing an opinion gleaned from a course in labor law, orwhether Johnson in fact received an increase later; thefact remains employees were informed that the exerciseof Section 7 rights could occasion the withdrawal ofwage increases at the beginning in the union organiza-tional campaign.Smith also testified, regarding Ruiz' account, that hedid not recall a conversation outside the inspection de-partment with an employee wherein plant closure wasdiscussed.Unlike earlier testimonial disputes involvingSmith and other witnesses presented by the GeneralCounsel, where I did not view Smith's inability to recallthe comments attributed to him, because he offered amore complete and detailed context for their arising, as abasis for crediting the opposing witnesses (who were notpresented in rebuttal to Smith's more complete versionof the accounts), this situation is one wherein it is reason-able to suppose, in my view, that Smith, if he in factmade no such comment threatening a plant closure if theUnion was voted in, would be able to recall that he didnot do so and hence deny making any such comment.But not only was Smith unable to recall something that,given its dramatic import on in his position would beable to do-after all he was able to recall many of thespecifics in other conversations with employees the samemonth-but also Smith testified, on cross-examinationthat,"I'm not real sure I didn't have a conversationabout closing the plant with employees if the Union wonthe election." Elsewhere in this decision, it shall also benoted that Smith admittedtellingemployeessomethingnot too far removed-at least in terms of the remark'simport; namely, that Respondent, if it could not affordtheUnion's demands, would go outof business. I ampersuaded by the preponderance of evidence on thispoint, especially Smith's failure to deny making the com-ment and virtual admission under cross-examination,when he testified that he was not sure he did not havesuch a conversation, that he in fact did make such astatement as overheard and reported by employee Ruiz.Itistherefore concluded that Respondent, throughSmith, threatened employees in March with a plant clo-sure if the Union was voted in, thereby further violatingSection 8(a)(1) of the Act.Arrow Automotive Industries,256 NLRB 1027 (1981);High Energy Corp.,supra.It is undenied that in early March Smith confrontedPamela Fruit, final inspector in the inspection depart-ment, while Fruit was in the machining department andinquired into Fruit's knowledge concerning union activi-ties.Fruit testified she was wearing a union button at thetime and that Smith approached her while she waschecking parts, glancing at the union button,and asking,"Union, huh?" Smith, according to Fruit's undenied ver-sion, then asked Fruit to tell him how the unionmeetingswere going, to which Fruit replied it was none of hisbusiness.Given Smith's role in the Respondent's well-or-ganizedantiunioncampaign only partially outlinedabove, as well as furthersimilarefforts by admitted su-pervisors to unlawfully inquire into employeeunion sen-timent and activities, outlined below and occurring afterMarch, Smith's comments and questions to Fruit must, beevaluated in the context of the other events found tohave occurred, and in such context draw a coercive tex-ture from those events, I find Smith's questioning ofFruit concerning her union activities to constitute unlaw-ful interrogation of an employee in violation of Section8(a)(1)of the Act.Lamar Outdoor Advertising, 257NLRB 90 (1981).2.Respondent changes break periods and vacationbenefits in MarchRespondent implemented a change in break periods onMarch 10, whereby employees were afforded a full 10minutes for rest purposes before being required to beginreturning to their work stations, by contrast with the ear-lier system whereby they were required to begin return-ing to work stations after about 7-1/2 minutes' rest.(G.C. Exh. 56.)11 Respondent also announced a changein its vacation plans on March 13 consisting of using anemployee's own hiring or anniversary date to signal startand completion of a year's period for purposes of vaca-tion accrual time rather than blanketing all employee va-cation accrual benefits under or around a single arbitraryfixed date, viz, June 8. (G.C. Exh. 58.) The result was toi iThe announcement described the changeas an additional 5 minutesCredible testimony by witnesses for both sides indicate thechange was asdescribed hereinafter IMPACT INDUSTRIES13allow vacation benefits accrual years=credited years oractual yearly periods from date of hire, which avoidedarbitrary loss of otherwise creditable time when employ-ees' vacation benefits were pinned to the concept of ayear worked from the fixed arbitrary date even thoughthe employee might have a full year since employment.It is clear that pursuant to both changes employees en-joyed improved benefits; in the first instance longerbreak periods,12 inthe second a more liberal system foraccruing vacation benefits.The General Counsel contends that these changes arebenefits instituted to discourage employee support for theUnion. Respondent contends that the origins for bothchanges antedate the union campaign and were in re-sponse to (1) employee complaints regarding the short-nessin break periods after the plant extension was com-plete in February and (2) a response to a suggestion bytool-and-die maker Keith Whittlinger in 1968, which hetyped up in August 1979. He initiated the suggestion onhis ownwhen hired in December 1978 believing thepolicy at Impact was outdated, and discussed the propos-alwith, among other mangaement officials, Vaughn Riceand Ben Gattorna, concededly well before the changewas implemented.As counsel for Respondent skillfully and effectivelyargues,both these changes' seem rooted in past cultiva-tions,well before the Union's appearance on the scene,but the inquiry into the lawfulness for their implementa-tion in March 1980 requires more than a look at theirchronological beginnings, but must also include an eval-uation of the purported reasons for the timing of theirimplementation, to see if, when compared with actual-ities, thosereasonsring true. This is because it is rarethat an employer bent on influencing employees to rejectunion representation in collective-bargaining will trumpethismotive for implementing benefit increases, so that ifthere is to be any effective realistic analysis into such al-leged violationsthe commission of such unlawful actsmust frequently be ascertained based on valid inferencesread from viewing circumstances in their totality, as forexample, by inferring such a motive when the purportedjustification advanced has a hollow ring.In this case Respondent asserts it acted to increasebreaktimes in response to employee complaints that itwould take longer after a plant expansion for employeeswalking time to the newly located break area and return.However, it is undenied that not only did the Respond-ent increasethe actual breaktime from 7-1/2 to 10 min-utes but alsodispensed entirelywith a mandate in the ear-lier-used final bell altogether-the mandate that requiredemployeesto be back atwork when the final bell rang.This resulted in greater elasticity in employees' freetime-some far more than others depending on the dis-tance of their work stations from the break area, and theemployee'sown speed in returningtowork, for it ise)ea^liii^e^ was no defined system 13 in place for moni-toring compliance with the new system's liberal returntime provision.Regarding the change in Respondent's vacation benefitplan it is likewise clear that no reason resting on proba-tive evidence or logical argument explains why Respond-ent took from December 1978 until March 1980 to an-nounce and implement so substantial a change in its usualvacation plan bestowing more liberal accrual terms onemployees facilitating their qualification for benefits. Justthe previous February 11 Respondent's president andchairman of the Board had exhaustively catalogued whatreasonably appeared to be an up-to-date shopping list ofpromised, new benefits. (G.C. Exh. 10(a).) This was alengthy, thoughtful document, somewhat sweeping inscope and detailed in depth, yet no mention is found ofeither the substantial change and improvement in vaca-tionbenefitsor the increased breaktime-yet lockerrooms, showers, and a comfortable breakroom are, interalia,presented as promised new benefits. The questionspotlighted by these proven circumstances, and broughtinto even sharper focus, as it were, by Respondent'ssometime unlawful campaign tactics against employee or-ganizationalefforts is why it wentbeyonditsown assert-ed rationale and gave employees more breaktime thanthe complaints had sought, indeed even a kind of open-ended time to return to machines instead of just 2-1/2more minutes-and why in the case of vacation benefits,it implemented previously unheralded increases in suchbenefits,both implementations occurring during theadvent in the Union's organizational drive.When one reads with what care Respondent otherwiseplanned its every action in this record in other respects,noted below, one is struck with the speed by which Re-spondent pushed into place the new far-reaching breakperiod, eschewing any significant trial period testing timeby which actual time required for employees movementto and from breaks could be ascertained in favor of be-stowing the new advantages. Likewise the unexplainedtiming for suddenly dusting off a vacation plan sitting onthe shelf since 1978 and putting it into effect looms assignificant in ascertaining Respondent's motive. The onlyreasonable explanation emerging from the above, givenRespondent's unpersuasive reasons and failure to accountfor the timing in granting the new benefits, is that Re-spondent, as will appear even more fully below, soughtto discourage growing employee support for the Union'srepresentation by granting vacation and breaktime bene-fitson the heels of the advent in the Union's organiza-tional drive thereby violating Section 8(a)(1) of the Act.AppleTreeChevrolet,237NLRB 867, 872 (1978);Rodeway Inn,228 NLRB 1326, 1327 (1977); and see alsoJ.P.Stevens & Co.,247 NLRB 420, 421-433 (1980). Inshort, the Respondent failed to show thatitsactionswere governed by permissible factors-in this case fac-tors other than the Union's organizational drive then un-derway-or that its actions in either instance were partof "an already established company policy" that it did12Not only could employees wait a full 10 minutes before returning towork, but also unlike the earlier procedure there was no "final bell" by13Respondent's then Production Superintendent Robert Wilson testi-which time they had to be back at work which made "return" time morefled merely that "we police it so that employees are expected to moveelastic.back promptly to their machine" but did not describe how this was done 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot deviate from "upon the advent of the Union."Ameri-can Sunroof Corp.,248 NLRB 748 (1980).E. Representation Hearing-April EventsHearing on the Union's petition occurred on April 2.Among the Union's witnesses was employee Pam Fruitwho along with employee Steve Ruiz, was laid off short-ly afterward on April 8 or 9, the two joining the ranks ofunemployed with counion supporter Linda Anderson,laid off on March 18. Those three layoffs are discussedbelow, after this inquiry into further April occurrencesrequiring consideration.According to employees Debra Johnson and SamellaWilson, Herb Smith continued making threats similar tothose found to have been made by him in March, de-scribed above. Thus,Wilson testified that sometime inApril, Smith was talking to Wilson and employee Rich-ard Pike14% in the machining department in the afternoon.Wilson recalls there was a discussion underway concern-ing wagesand that Smith said, "that if the union did getin,Carl would never give us what we would be askingfor, and he would shut the place down first."Wilson's account placed this conversation in lateApril.Despite this, counsel for Respondent directed Smith's at-tentionwhen he was called to testify to "sometime inMay," asking whether Smith recalled " a " conversationwith Wilson and Pike during that month. Smith went onto testify about such"a"Mayconversation. Had counselfirst established that this was, in fact, the same conversa-tion described by Wilson-as by stipulation, or his ownwitness' testimony to such effect (say, by testifying thatthiswas the only such conversation with the two thatoccurred, if such was the case, and it occurred in May),or by some other basis for a reliable determination to bemadethat such was the case-then Smith's testimonywould be relevant and required consideration as a re-sponse to Wilson's account. As it is counsel simply failedto tie Smith's testimony to Wilson's and the former's cre-dibly rendered account therefore stands undenied. Be-causeRespondent counsel left untouched the GeneralCounsel'switness'placement of the conversation inApril, there was no burden on the General Counsel totake off after an issue that he had not placed before thetribunal,viz, the issue of whether there was someotherconversation between Smith, Wilson, and Pike. Wilson'saccount is therefore credited and I find that by suchthreat through Smith,Respondent violated Section8(a)(1) of the Act.Mark I Tune-Up Center,256 NLRB931 (1981).Debra Johnson testified to a conversation with HerbSmith, also in April, during which Smith told Johnsonthat, "If the Union got in the doors would be closed andthatwe would bargain from scratch." Johnson recallsthat Smith had asked her by her machine "something"about why she wanted the Union in. Johnson had re-plied, "Well, hopefully won't we get more pay and apension plan?"Whereupon Smith replied as describedabove.Respondent counsel, when it came his turn toquestion Smith about Johnson's testimony that Smith hadsaid,"If the Union got in the doors would be closed and14 Pike was not called to testifythatwe would bargain from scratch," instead askedSmith, regarding part of such testimony "Q. When, ifever did you tell Debbie Johnson, that the companywould close its doors in regard to the union campaign?"and Smith replied he had never saidthat.Counsel left itat that.BecauseSmith failed to deny making the state-ment about closing in the specific manner attributed tohim by Johnson, this leaves Johnson's highly credibletestimony about the threatened door closing totallyintact. It is further indicative of the reliability in John-son's account of events over Smith that Smith, in fact, atfirstdenied being able to recall at all any conversationwith Johnson about door closing yet professed certaintythat he had not mentioned that subject -in the nextbreath.On cross-examination, as noted above, Smithchanged from not recalling some conversation in whichhe allegedly spoke to employees about plant closing iftheUnion won the election, to denying that he madesuch statements, to a still further change that he was"not real sure." Johnson's overall testimonialdemeanorbeforeme, inopen court, was matter of fact, straightfor-ward, and highly reliable. Her account of the plant clos-ing and bargaining from scratch threats by Smith, whichpresented to employees the lossof existingbenefits andworse, any employment at all, if the Union got in, istherefore credited over Smith's account, including hisdenial of making a statement that bargaining would befrom scratch. By such threats Respondent, throughSmith, violated Section 8(a)(1) of the Act.15RobertBosch Corp.,256 NLRB 1036 (1981);Mark I Tune-UpCenter,supra;Arrow Automotive Industries,supra.Thus,unlikethe facts inBosch,inwhich the test forgaugingthe legality of such comment is set forth, the commenthere was linked expressly to a loss of benefits and thusviolated Section 8(a)(1) of the Act.During the sametime in lateApril employees OscarGonzalez and Pedro Garibay testified that ChiefInspec-torVeldon Oleson questioned them concerning their15Respondent submitted a statement on this occurrence taken fromJohnson by Respondent counsel in the Company's personnel office andmarked R Exh. 9 in which Johnson purportedly denies the allegationsdescribed aboveAt the hearing, Johnson under examination by counselfor the General Counsel recanted from the Respondent's statement as fol-lows: "[Johnson] had said something [to Company counsel] about Herb-Smith's saying that the wages would be frozen,and he says-be keptgoing to different things, and I told him-I said, "He [Smith] also said,that the doors would be closed if the union got in " And he went on tosay, "Don't you mean that he could have meant if 50 people walked out,that all he had-to do was hire back 10 people, and then he could hire 40new people to take their place And told him I didn't know." Johnsonwas asked if she knew the statement denied Smith had said the plantwould be shut or that Smith told her that She replied she was nervousand did not think she read it correctly, but when she read it over it wasnot true.When asked why she signed it with such understanding, John-son replied, "I was nervous. .Iwas just scared I was afraid of losingmy job." Johnson further testified that Respondent counsel proposed shesign another paper about whether someone"had told me about thatdoors would be closed and I told him I couldn't sign it because it wasn'ttrue.because Herb Smith had told me that the doors would be closedif the union got in." Given Johnson's uncontradicted account of the cir-cumstances surrounding her statement preparation and execution,includ-ing her steadfastness regarding Smith's threats and what must surely beunderstood to be a natural reluctance, to refuse the company counsel'srequest to sign such statement, I do not regard'R Exh.9 as detractingfrom the probative value in Johnson's testimony IMPACT INDUSTRIES15union sentiments.Gonzalez stated that the two werestanding near the machines-Gonzalez was a metal partsmachine operator on the second shift-and that whilediscussing the shortly forthcoming election Oleson askedhim to tell him "which of the two [Gonzalez] was goingto vote for" and Gonzalez told him that he was going tovote for the Union. Garibay, a partsman working underOlesoif, testified that in this same period of time Olesonasked him, "what did I want, the Union or the Compa-ny" and Garibay also told him the Union Regarding theGonzalez conversation Oleson,on direct examination,could not recall whether he had a conversation withGonzales about the Union, stating only he "may have,"but denied asking Gonzalez who he was going to votefor.Under cross-examination Oleson testified only thathewould nothave asked how Gonzalez intended to vote,thereby retracting from his earlier testimony on directthat hedid not ask him.Oleson also admitted he had noindependent recollection or specific memory of the con-versation.RegardingGaribay,Respondent'squestioningofOleson, even considering that counsel had been cau-tioned on several occasions about leading questions, wascircuitous.Counsel asked Oleson, "When, if ever, didyou ask anemployeeat the Company whohe or shewasgoing to vote for in the union election? Oleson answered,"I never asked that." Oleson was then asked whether herecalled any conversations about the Union with PedroGaribay and Oleson replied, "I-the only time I talkedto Pedro was about work. I did not get along with himthat well." Respondent counsel then led Oleson strongly."Q.And you never had any conversations with himabout the Union?" Even under this strong lead Olesontemporized, "A. Iwould nothave, no." I found Oleson'stestimonal performance,marked by leading questions andsurprising certainty about conclusions where the factualpredicates for such conclusions were anything but cer-tain,and in some instances were without any foundation,and his responses to simple question complex or unre-sponsive,to be unreliable and tended to cloak, ratherthan reveal the truth. The straightforward unchangedtestimony by Gonzalez and Garibay is therefore credited,and it is concluded that Respondent, through Oleson un-lawfully interrogated employees to disclose who, in oneinstancethe employees intended to vote for, and in theother, to tell the supervisor, who he wanted-the Unionor the Company. Such conduct coerced employees intheir exercise of rights guaranteed under Section 7 of theAct in violation of Section 8(a)(1) of the Act, for, asshall be seen,these were no "isolated" innocuous acts ofsuch questioning, which cropped up again later in thecampaign,but occurred in a pervasive atmosphere of theunlawful conduct from which these incidents derive sin-ister impact.Lamar Outdoor Advertising,supra.F. Events Close to the Election on May 16-ServiceAwards Plan Benefit,and Other Restraint andInterference1The serviceawards planWithin 1 week of the election day's Respondent in-stalled a display case in the corridor leading to the em-ployee's cafeteria from the employees' plant entranceway(R. Exhs 40, 41) The case displayed three watches, cer-tificates, two women's rings, andother items of jewelrythat thenceforth could be awarded employees based onlength of service with the Respondent. The awards to begiven employees included an emerald-studded lighter,emerald gold-filled cufflinks, emerald attached to gold-filled choker chain and bracelet, gold-filled money clip,and vest chain with attached sapphire, bracelets andother similar chains, emerald-crested gold-filled beltbuckle, jeweled golden rings,and diamond studdedwatches. (R. Exhs. 36-39.) Respondent's president CarlBecker signed purchase orders reportedly on March 1,1980,which totaled on that initialorderalone nearly$4000. (R Exhs 36-39.) After the "samples" arrived, inbatches, they were kept in the personnel officeuntil, ac-cording to Becker, the saleswoman for Josten's Compa-ny, the gifts' supplier and plan originator, Mary Murphy,suggested and requested a display be set up in the corri-dor where employees could see the program's benefits,Murphy assertedly being moved by "good merchandisingefforts" on her part and Murphy's request being the Re-pondent's predicate for such action. Becker, who testi-fied that the whole idea originated in early April, lateMay 1979,and just progressed naturally to its implemen-tation the following year, testified merely that he "sawno reason to wait until [after] the election before settingit up." He admitted further that no formalannouncementhad been made because, "I think it should have beengenerally known, because we used plant people to help,select the jewelry design-it was an ongoing programfor a number of months,and a lot of people knew aboutit "On cross-examinationBecker could only identify 2employees out of 135 production employees who "knewabout it," but stated he believed, although not positively,that the two consulted with others One of the two,Bonnie Cohoon, made a lead operator in fall of 1980, tes-tified she and "3 other women and 2 other men" lookedat possible service award designs in the process of beingapproved in October or early November, "prior to1980," and that she "spread the word," although to whatextent, and about what, at that time she did so was notrevealed. 17It remains a fact, however, that Respondent did notmention so grand a new benefit as the service awardsplan as being in the wings on February 11 when it de-voted attention to a catalog of pending new employee18Based on undemed testimony that it was after the date the samplesarrived,May 9, that the samples were later moved from personnel to adisplay case location in the corridor after Murphy made such a sugges-tion,and the cross-examination of Becker who later admitted it was theweek before the election when the awards were disclosed17Employee Tom Johnson,employed for over 6 years, testified that tohis knowledge there was no such plan until the display was set up 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbenefits in Becker's memorandum of progress to employ-ees before the advent of the Union's campaign, and yet itwould seem a natural occasion to do so were the planimplemented only 3-1/2 months thereafter, and in theplanning stages since April or May 1979, then in factscheduled for a May installationMurphy testifiedshesought a May 9 delivery date because of her paymentneeds in the fiscal year basis followed by her employerin paying her for the sales she made. Respondent takesthe position it went along with Murphy's request, Beckertestified about the timing in further cross-examination,"[there]was no reason to hide it, no purpose in not put-ting them up" and that he was "not concerned aboutimpact on employees' voting choice."There is no doubt that Respondent knew about the ac-tivities of its employees in support of union representa-tive and the Union's campaign at the time Respondent'spresident signed the purchase orders for the awards asshown thereon, viz, March 1, certainly, it was furtherobvious to Respondent that so richly endowed a pro-gram would constitute a substantial benefit to its employ-ees, that the record fails to clearly establish was thereto-fore known to them, when the plan was put into placede facto the week before the election without any formalannouncement beforehand-action uncharacteristic ofRespondent's other institution of new employee benefitsdescribed above. For Becker to testify he saw no reasonto hide it, and that he had no concern for the possibleimpact on employees' voting decisions when setting upthe glittering jewelry and certificate display 1weekbefore the election strains credulity beyond the breakingpoint.Furthermore, even accepting Becker's protesta-tions,Respondent could certainly not rely on a mere re-quest by an outside salesperson from another firm as con-stituting a "legitimate business reason" for the timing insuch action, yet it advanced no other possible cause forimplementing the plan at the time it chose to do so Re-spondent professed a careful concern to do what waslawful, in its campaign to oppose the Union, securing alistof "do's and don'ts" and substantial legal advice forits supervisorsYet Respondent, who owed no duty toJosten's or its salesperson to honor any request for aMay delivery date, and clearly owed no such duty basedon any legitimate business reason to honor Murphy's re-quest for a display of the jewelry and gifts virtually onthe eve of the election, did so anyway-at the same timecommitting unfair labor practices, including unlawfullygranting other improvements in employment conditionsdesigned to interfere with employees' rights under Sec-tion 7 of the Act. Based on the foregoing, I concludefrom a preponderance in the evidence, including, thoughnotlimited to, the absence of a legitimate business reasonfor the timing in Respondent's action, i 8 that a basisexists to infer improper motive and improper interferencewith employee rights from the grant of the serviceawards program the week before the May 16 election,such result following from the Board's recently restatedstandard in such casesLake Development Management18The Respondent's asserted reasons, moreover, as noted do not ringtrue either, and thus provide further basis to infer a wrongful motive onits partPurity Supreme Supermarkets,256 NLRB 940 (1981)Co., 259 NLRB 791 (1981), and cases cited therein Suchinference is made herein, and it is therefore concludedthatRespondent, by establishing such plan, throughwhich, it should be noted, employees were in fact givenactual awards about 1 week after the election, therebyviolated Section 8(a)(1) of the Act2Other restraint, coercion, and interferenceAs election day, May 16, grew closer Respondent's ef-forts to influence the outcome increased Felipe Gonza-lez die cast operator under Veldon Oleson testified thatOleson approached him at work in early May and had atalkwith him about the UAW asking him "why did Iwant a union, or did I want a union," Gonzalez recallingfurther that Oleson questioned him further asking him totellhim what kind of problems Gonzalez had to wanttheUnion. Oleson was unable to recall any talk withFelipe Gonzales about the Union and could not, there-fore, deny Gonzalez' account. Crediting Gonzalez' un-contradicted testimony19 it is concluded that Oleson didquestion Gonzalez concerning his sentiments towards theUnion and in connection therewith asked Gonzalez whatproblems he had "to want the Union." The record indi-cates Oleson was campaigning against the Union handingout papers to Gonzalez containing "Spanish sayingthings like the Union promises me things but it doesn'tkeep its promises." It is evident as well from the earlierfindings herein involving Oleson in unlawful conduct to-wards employees, that this occurrence was no casual orisolated contact between supervisor and employee butpart of a pattern of interrogation 20 and, also, solicitationof employee grievances carrying an implied promise toredress the grievances without the employee needing theUnion's representation, the latter conclusion borne outnot only by Oleson's pointed reference to what Gonza-lez'problems were "to want the Union," but also thefindings detailed elsewhere that Respondent sought tosolicitgrievances on other occasions as well. By suchconduct, I find Respondent violated Section 8(a)(1) oftheAct.Swanson-Nunn Electric Co.,256NLRB 840(1981).19Gonzalez testified he was able to understand English "a little" andbased on his responses to me and other demonstrated sufficient ability tohave been able to understand Oleson's question20 Thus employee Manuela Fabela credibly testified that around elec-tion time Oleson came to him at his machine with an interpreter he calledTheodora, who worked there and asked him what he thought about theUnion, and whether he thought it was a good thing for the Union tocome in or not Fabela also said Theodora told him the Union really didnot help people Oleson does not deny questioning Febela nor did "Theo-dora" testify It is concluded that this additional interrogation of employ-ees also violated the Act EmployeeOscarGonzales testified that in earlyMay Oleson talked with him about the election near the machines askinghim which of the two he was going to vote for and Gonzalez told himthat he was in favor of the Union Oleson denies asking Oscar Gonzalezliterally about the Union but admits maybe having a conversation aboutthe Union with him Dehila Perez testified Oleson asked "us" severaltimes in the late April early May period what the employee voting inten-tionswere I find these consistent employee accounts credible againstOleson's unpersuasively rendered, guarded, and incomplete denials Ole-son's further interrogation of employees clearly constitutes unlawful in-trusions into their rights under the Act to "keep their own union prefer-ences and sympathies to themselves so that they may exercise a full andfree choice on whether to select a union or not "Raley's Inc,256 NLRB946(1981) IMPACTINDUSTRIESEmployee Tom Johnson, a sander in de-burr depart-ment testified that during a conversation between DonLipper, foreman over machining and secondary oper-ations-which includes de-burr-and several other de-partment employees, Lipper advised employees that ifthe Union got in, "We'll have to bargain from scratch"or "'negotiate" from scratch. During cross-examinationJohnson elaborated when questioned further concerningLipper's comments that Lipper had stated, "everythingwe've worked for that we have at the factory now willbe totally lost and we'd have to bargain from scratch."When Respondent counsel put Lipper on the stand heled Lipper at a crucial point asking whether, "Q. Duringthat conversation, didanyoneuse the term, `bargain fromscratch' to your recollection," and otherwise simply beataround the bush rather than getting at the heart of John-son's testimony. Thus, Lipper was asked about what wassaid,and had difficulty remembering what employeeMary Beale had asked, saying it was "something involv-ing benefits with the company" whereupon counsel ledLipper by telling him "Q. She asked you about-whatwould happen to fringe benefits if the union won theelection?" "A. Okay I told her that benefits were a nego-tiable item."Lipper also said an employee BonnieCohoon made the statement "bargaining from scratch."Lipper at no time in his testimony before me flatlydenied making the statement attributed to him by John-son testifying merely that the following day in a conver-sation with Johnson he said he had not made the state-ment, but that Bonnie Cohoon had done so. For her part,Cohoon testified that Johnson was not even present at"thatconversation,"21butnevertheless recalls thatLipper saidanythingwe got after the Union did happento get in would have to be negotiated between the Com-pany and the Union. Another employee, Mary Beale,present at some undisclosed portion in the discussion,said she asked if everything would be taken away, or dowe go on as we are, and that Lipper said it would be upto the people involved-the negotiations. Counsel then,despite being cautioned on several prior occasions ledthe witness by asking, "Do you recall Mr. Lipper everhaving used the phrase `bargain from scratch'?"Beale re-,plied no-which did not amount to a denial, and wasclearly unable to recall to any substantial degree whatelsewas said; and by whom, during the discussion. Ac-cordingly,while testimony by Lipper,Beale,andCohoon was offered in response to Johnson's reliablyrendered account, such testimony-consisting of whatwas said at different portions (or even the same,inter sethose three participants) was not shown to go to the por-tion of the discussion described by Johnson whose directaccount concerning what he, heard Lipper say thereforestands undenied. In short, the testimony of the three "op-posing" witnesses, for all that was adduced by Respond-ent's counsel, failed to go beyond sidestepping Johnson'stestimony,which is therefore credited. Accordingly, Ifind that Respondent through Lipper threatened employ-eeswith loss of existing employment benefits if the21Cohoon's testimony, offered by Respondent, can in no way there-fore be taken as contradicting Johnson's because for all that appears shetestified about a different portion in the talk.17Union became the employees' bargaining representative,thereby further violating Section 8(a)(1) of the Act.Robert Bosch Corp.,supra.The General Counsel contends that Respondent alsothreatened a plant closing if the Union won the election,during a speech by Carl Becker on May 13 to a portionof second-shift employees in the cafeteria. In supporttwo witnesses were offered, Delia Perez and VictorNunez. Perez testified she heard the employee translatorselected by Becker to translate his remarks state, "Per-haps if the union won, the plant may_ be shut down," buton cross-examination Perez changed this testimony andsaid the translator quoted Becker as saying "thatprobablythe factory would be shut down" and the General Coun-sel did not bother to address the obvious difference inthese two versions on redirect examination, so that onlyby speculation can it be determined whether Perez had(1) difficulty recalling what was actually said, (2) wheth-er Perez was moved to embroider her testimony on crossbeyond that rendered on direct, or (3) whether she haddifficulty at her admittedly low level of fluency in theEnglish language describing just what she had heard thetranslator say. In any of the threeinstancesflowing fromPerez' unrehabilitated and unexplained variation in testi,mony, on this point at least there is a reasonable basis tocredither account.Moreover, although the GeneralCounsel blankets the testimony of Nunez in with that ofPerez on brief claiming the latter confirmed the formersuch writing can only be based on zeal alone, which isno substitute for proof. Thus, it is not shown that Nunezwas even describing the same meeting as described byPerez. Nunez testified' he heard Becker say, "if the Uniongot in, they could close the doors." He repeatedly deniedthat there even was a translator translating Becker'scomments thereby failing to tie his testimony aboutBecker's comments at a "meeting" to the meeting de-scribed by Perez, wherein it is undisputed a translatorwas present. Moreover, Nunez testified, when asked ondirect examination what Becker's exact words were inEnglish about closing the doors that, "A. I'm not reallysure. I don't speak English and I don't understand every-thing either."When asked how, in the absence of atranslator, he knew what was said he replied, "Because Iunderstand a little.With the little I understand, I knewmore or lesswhat he was saying." I found no basis in therecord to conclude that in other May 13 speeches to em-ployees Becker communicated such a threat-denied byseveral employer witnesses at such other meetings, andfurther viewed Nunez' testimony unconnected to thatrendered by Perez and therefore uncorroborated, as wellas linked to no specifically detailed meeting, or reason-ably elaborated context for that matter as merely leavingbig voids left unfilled or totally ignored by the GeneralCounsel. A witness' understanding "more or less" on adisputedissueisnot, in short, the kind of probative evi-dence I deem sufficient to carry a burden of proof andNunez' testimony being leftat that,"it is concluded thatthe General Counsel failed to prove by a preponderanceof the evidence that Respondent, through Becker at theMay 13 meeting with employees, threatened a shutdownif the Union won. 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThis does not alter the finding, supra, that employeeswere earlier confronted by supervision with such threat-ened action that tends to support Nunez' further, uncon-tradicted testimony that during the preelection periodMexican employees "were saying in the factory that ifthe Union came in, they would close the factory and alot of people were frightened by it."It is also alleged by the General Counsel that at an-other of the meetings on May 13 attended by RandallRebhorn and about 30 employees on the second shift be-tween 5:30 and 6:30 p.m., Carl Becker solicited employ-ees tobring their grievances to him for resolution. Reb-horn testified that "He [Becker] said that if we had anygrievances to come and ask him and he would try totake care of them-that we didn't have anything to getby the Union that we couldn't get by ourselves." Reb-horn also testified that Becker had never asked him if hehad any grievances before this.On brief Respondent counsel alleges that the testimonyof employees Whittlinger, Thorn, Cohoon, and MariaWilson "overwhelmingly" shows that Becker made nosuch statements and that Becker was careful not to devi-ate from the prepared script or flip charts.However, Becker admitted thataftereach speech heconducted a question-and-answer period that was some-times"extensive," though he testified he avoided "any-thing" to do with grievances. Such a response to Reb-horn's specific allegation can only be considereda gener-al denial, rather than as addressing the specifics in Reb-horn's assertions. How also can Becker assert he avoided"anything"to do with grievances given the testimony ofRespondent's own witness Keith Whittlinger, who testi-fied that Becker told about 20 employees that day at afirst-shiftmeeting that the Company had an "open doorpolicy," that maybe it had not worked as well as itmight-"maybecomplaintswere not reaching him due topress of business on him." Whittlinger noted thatseveral"things" were brought up to Becker by employees thatBecker then "noted."Another employee witness offered by Respondentitself,Barbara Hudson, an active member of an antiunionemployee committee at Impact, also described one of theMay 13 meetings at which Becker spoke during cross-ex-amination:Q. And, during that meeting, isn't it correct thathe suggested or asked employees-or told them tobring problems to him?A. He always did.Q. Okay, And what did he say at thatmeetingabout that particular subject?A. He said if we had a problem we could alwayscome right to him and ask him about it.Q. Did he say, directly to him?A. He said if we couldn't get satisfied, to go right tohim and he'd look into whatever our problem was.Another Respondent witness Jacob Dawson Thorn at-tended a 4 p.m. meeting on that same day, May 15.Thorn testified, inter alia, "The-I remember Mr. Beckersaying that he always had an open door and that anytimeanybody had any problems, that they were more thanwelcome to come and consult with him about any prob-lems that they might have." Bonnie Cohoon, yet anotherRespondent witness, testified that at the meetings she at-tended on May 13 at 8:30 or 9 a.m. Becker "restatedpolicy as far as open door . . . . He wanted to empha-size that, you know, he had always had an open doorpolicy and would continue to do so, and that nothing-and that you could bring your problems to him."It is concluded from this strong preponderance in evi-dence, including the uncontradicted testimony of Reb-horn and Whittlinger, as further confirmed by Respond-ent's reports of an unprecedented play or emphasis beinggiven to an allegedly preexisting open-door policy22coupled with repeated invitations to employees to bringproblems directly to Becker-invitations that the recordshows were accepted at that meeting and thereafter, asnoted below, that Respondent actively and stronglyurged employees to bring their problems tomanagementfor resolution as "we [employees] didn't have anythingto get by the Union that we couldn't get by ourselves."It is crystal clear that Respondent's motive in doing sowas to render futile the exercise of Section 7 rights inthe eyes of its employees through the device of impliedlypromising to resolve their problems without the presenceof a bargaining representative, conduct clearly violativeof Section 8(a)(1) of the Act.Swanson-Nunn Electric Co.,supra, andHigh Energy Corp.,supra.a.Respondent's president tells employees bargainingwould be from scratchRandall Rebhorn testified further about events at themeeting between 5:30 and 6:30,p.m. on May 13 whenBecker addressed assembled employees from a portion ofthe second shift. Rebhorn testified undercross-examina-tion by Respondent's counsel that sometime during Beck-er's speech and question-and-answer period, at whichtime Rebhorn stated Supervisors Vern Oleson and Loyd22There is an indication that as late as August 1979 there was noclearly established grievance handling machinery in place at Impact, cer-tainly nothing such as Respondent,through Becker, was referring to asan open-door policy by which employees were invited to see him direct-ly on May 13, 3 days before the election Rather, it appears employeesattended safety meetings where suggestions and grievances could arise.Employees Wlutthnger wrote management that a separate committee anda different forum "are required to adequately provide the employees withan opportunity to voice their ideas and/or criticism-a structured andstandard outlet,"on August 8, 1979, in a letter including his suggestionfor vacation plan changes (R Exh 25 )Contrary to Respondent counsel's argument on brief that there was noresponse to such'alleged grievance solicitation therefore such was proofthat no solicitation occurred, there is, indeed, proof of employees re-sponses First, employee witness Whittlinger, offered by Respondent, tes-tifiedwithout contradiction that employees raised several things, whichBecker notedAlso, the following day employee Paul Clausel raisedproblems he had regarding financial matters and Becker responded tothem, offering Clausel tuition reimbursement pursuant to what the recordshows to be consistent established policies. The General Counsel does notargue on brief that this exchange constituted unlawful conduct, and Icredit Becker over Clausel's uncertain account that he did not ask Clau-sel to votefor the Companyor promise him a position in accountingThird, shortly after the election a group of employees, presented a sup-ported complaint over lunchtime scheduling directly to Becker for reso-lution under circumstances discussed below and indicating they wereprompted to do so, inter aha, due to the reported solicitation of griev-ances by Becker on May 13 IMPACTINDUSTRIESPriebe were present, an employee whom Rebhorn identi-fied as Ron Slaten asked Becker "where we would startbargaining if the union won the election. He just askedfrom what point we would start bargaining with theunion-the company would start bargaining." I asked,"And what was the company's response, or Mr. Becker's'response?He responded "From scratch," Respondent'scounsel then went on to elicit from Rebhorn the namesof Priebe and Oleson as being present on that occasion.Counsel returned to the point later in cross-examinationin an effort to shake Rebhorn's testimony but made noheadway. Further, in addition to Rebhorn remainingsteadfast on the point, none of the witnesses called byRespondent was shown to be present at the meetingRebhorn described so that their testimony does not di-rectly deny or contradict Rebhorn. Significantly, LoydPriebe, a company supervisor, was not called by Re-spondent to deny Rebhorn's testimony although Rebhornplaced Priebe at the scene; nor did Respondent attemptto question Supervisor Oleson about Rebhorn's testimonyalthough the latter was also placed by Rebhorn at themeeting. Employee Ron Slaten did not testify althoughneither party reported Slaten's unavailability.It is concluded from the foregoing credible testimony,considered more reliable than Becker's generalized deni-als,and in the absence of any other contradictory evi-dence, that during a May 13 speech and discussion ses-sion between Becker and employees the former informedemployees to the effect that if the Union won the elec-tion bargaining would be from scratch thereby implyingthat employees would lose their existing benefits regain-mg only such of those benefits that could be bargainedfor successfully by the Union. Such, threatened loss ofbenefits tied to the emergence of the Union's employees'bargaining agent is clearly violative of Section 8(a)(1) ofthe Act because of its plainly coercive effect on the exer-cise of employees' rights under Section 7 of the Act.Robert Bosch Corp.,supra,Hamilton Avnet Electronics,supra.b. Promise of BenefitsWithin 10 days of the May 16 election, according totestimony by employees Delia Perez and Victor Nunez,Perez' uncle, Marisio Nunez Sr., a foreman and admittedsupervisor for Respondent told them at their home that"if they voted for the company Carl Becker said hewould help us-that we would help him by voting forthe company and later on he would help us." Perez saidthey told Marisio they were voting for the Union. VictorNunez' account is essentially the same as Perez. MarisioNunez Sr. was not called by Respondent to deny theforegoing credible accounts nor during examination as awitness called by the General Counsel pursuant to Fed-eralRules Civil Procedure 611(c) did Respondent seeksuch a denial from him. I consider Respondent's conten-tion that because the employees, in response, admittedthey intended to vote for the Union the promise of helpin the, future carried no coercive weight to be withoutmerit. It is well established that it is the intent or designin such promise of benefit geared to influencing an em-ployee's voting intention that is the sine qua non of aviolation and not the perceived or imagined or actual19subjective response of the employees that is controlling.Arrow Automotive Industries,supra;Pace Oldsmobile,256NLRB 1001 (1981).It is therefore concluded that by making a promise ofundefined benefit in the future if employees voted for theCompany and against the Union, Respondent, throughNunez Sr., further violated Section 8(a)(1) of the Act.23c.SurveillanceThe General Counsel on brief contends that the Re-spondent engaged in conduct creating the impressionthat employees'union activities were under its surveil-lance, and that therefore Respondent unlawfully inhabit-ed the exercise of employee rights under Section 7 of theAct. There is substantial undenied or credited evidencethat employee distribution of union literature,pamphlets,and the like was observed by management officials forsubstantial periods of time and on several occasions inApriland May just before the election.Some of theseoccasions can be passed over with the observation thatno more than curiosity,or a kind of natural interest ingoing-on emerges from the testimony at first glance.Thus employee Pam Fruit testified that on April 25,while distributing union literature,she noticed threecompany officials,ManufacturingVicePresident Hebel,Director of IndustrialRelationsBenGattorna,andVeldon Oleson watching her and employee Linda An-derson from the personnel office about 20-25 yardsaway, but did not say for how long nor describe any-thing specific theywere doing. Likewise,employeeLinda Anderson first testified merely that while passingout literature on April 29 she saw the "personnel manag-er" (unidentified by her) looking at"us" but did not sayfor how long or what "they" (her later reference tothose doing the looking)were doing.Respondent's offi-cers,however, are described as going beyond passiveroles as mere spectators as time progressed.Thus, em-ployee Debra Johnson testified withoutspecificdenial byProduction Superintendent Robert Wilson24 that duringthe period late April, early May, Wilson and two otherofficials,Supervisor Don Lipper and Keith Becker, qual-ity control manager, watched Johnson and employeesKitzky and Samella Wilson distribute union literatureinside the corridor leading to the cafeteria,some 10 or 15feet from them for about 10 to 15 minutes.Johnson testi-fied that the company officials stood close-to the cafete-riawindow watching them and that the three usually satdown at a table in the cafeteria rather than stand at thewindow or in some instances take their coffee to their of-fices.Keith Becker did not deny Johnson's testimony;Lipper admitted to watching the employees for 3 min-utes.Employee Jolene Kitzky also testified to beingwatched on an undisclosed number of occasions byLipper and Becker in the same period, the two standing13 Respondent's furtherassertionthat a conversation months later be-tween Nunez Sr and Larry (Thorn) Villareal retrospectively shows aninconsistency in the account of Perez and Victor Nunez is beside thepoint as the above finding is limited to the version of Perez and VictorNunez only, Villareal was not present at such earlier conversation24Wilson merely testified he had not changedusualhabits during theelection period. 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin front of the cafeteria door, about 20 feet away, fromthe start of the employees' distribution of literature untila few minutes before the start of when it ceased.Outside the plant, while employees Anderson, PamFruit, and Randall Rebhorn were distributing literatureon May I in the employee parking lot Linda Andersontestified she saw Supervisor Norm Fritz, Vice PresidentGeorge Hebel, and Supervisor Veldon Oleson in the per-sonnel office windows and that Fritz came outside andspoke to Anderson and Pam Fruit stating that the two"were no longer employed and had to leave the property-.. . the company insurance does not cover you."25 Thetwo left and went to the plant.SuperintendentWilson testified that on an occasionduring employee leafletting he observed Irene Ruiz pass-ing out literature on the sidewalk approaching the build-ing from the parking lot about 15 to 20 feet from thedoor.Wilson, who also testified he had observed Ruizdoing this on another occasion from the window of theindustrial relations manager's office, testified, "I felt shehad no reason to be there. She was not an actively em-ployed person."Accordingly, SuperintendentWilsonwent to Ruiz and asked her to leave. Ruiz did so.On May 7, 8, or 9, employee Randall Rebhorn testifiedhe saw Gattorna and Wilson looking out the personnelofficewindow while he, Ruiz, and others werepassingout literature some 50 feet away. Rebhorn testified thathe saw them looking through the window for about 20or 30 minutes, repeating these actions for a few days.Gattorna was not called to testify. Wilson, who testifiedthat, "I suppose every time employees handed out litera-ture I saw them," testified further that he did not"recall"seeingRebhorn do so but did recall specificallyseeing employees Debbie Johnson and Samella Wilsondistribute literature.On May 9, 7 days before the election, the quality con-trolmanager and Carl Becker's son, Keith Becker, ap-proached employee Pam Fruit in the parking lot. Fruitwas an active union supporter, member on the organiz-ing committee, and had passed out union cards. On thisday Fruit was engaged in handbilling. Becker ap-proached Fruit and asked her if she would get off theproperty and Fruit replied she was an eligible voter andhad been told she could handbill. Becker told Fruit againhe wanted her off the property and Fruit told him sheguessed he would have to call the police whereuponBecker said he guessed that is what he would do and,"stormed off . . . really upset."Itmay well be, as Respondent counsel suggests appro-priately, that some of these earlier incidents indicatemore curiosity than intentional surveillance-Respondentofficials not being shown in the first two incidents tohave acted in an out of the ordinary manner or to havebeen shown as taking down names and the like. But laterevents in the end of April and the 2 weeks before theelection, in my view, manifest both more than mere curi-osity by Respondent officials in employee handbilling ac-25 Fruit mistakenly placed this conversation on April 25 but Ander-son's testimony that Fruit, surprised, asked Fritz, "We're no longer em-ployed" indicates the occurrence placed by Fruit on April 25 most prob-ably refers to May 1-it is so found. Had it been April 25 then Fruitwould not have been surprised on May 1 to hear such newstivities and conduct which, to say the least, is far fromordinary given this record. The period of time that hadelapsed from the start in the Union's campaign in Febru-ary and the incidents described above in late April andearlyMay during which, it is reasonableto assume,handbilling activity would have lost any initialallure asan occurrence inciting great interestmilitatesagainst theview that it was mere curiosity that led Respondent's of-ficials to spend so much time watching the handbilling.In addition, the absence of any proof contradicting thetestimony concerning the unusual conduct of Respond-ent's officialsin the cafeteria "watching" of employeehandbilling leads to the conclusion that Respondent diddo something out of the ordinary when its officials moreclosely observed the activity by repositioning themselvesnear the cafeteria door window and keeping employeesunder scrutiny the entire time, while before these occur-rences such officials would sit down as others did duringcoffee, or take it in their office.The record, moreover, is without any evidence what-soever that employees-temporarily laid off, on vacation,holiday, or off shift or between jobs at Impact for thatmatter were ever prohibited from being on the employ-ees' parkinglot, adjacent sidewalks, or near theentrancesmerely because "company insurance did not cover them"or because any official ever "felt they had no reason tobe there." This leads to the conclusion that Wilson's andFranz' reasons for excluding employees Fruit and Ander-son when the twowere seenhandbilling are not rootedin any established practice but amount in fact, for all thatappears,to be a departure from the ordinary-not tomention aswell, the presentation of a false reason for ex-cluding them, warranting an unfavorable inference as towhat the real 'reasonswere. These considerations tie inwith, and must therefore be considered in any analysis ofthemotive for, the substantial amount of watching ofemployee handbilling that occurred. That the Respond-ent's actionsarisingfrom its well-nigh continuous scruti-ny of employee handbilling included as well, the expul-sionof a long-term employee, employee Pamela Fruit,when she too was detected by Respondent to be engagedin handbilling on pain of the police being called, leavesno room for doubt that Respondent's conduct createdthe impression of keeping employee handbilling activitiesunder close surveillance. This conclusion rests on thesubstantialevidence that employee handbillingwasopenly and more closely observed than other nonworkactivities of employees are shown to have been in thepast; that Respondent officials engaged in conduct whilewatching employee handbilling that was out of the ordi-nary suchas assumingcloser positions to them and keep-ing them under scrutiny, and by expelling employeesfrom company property outside the plant after the latterhad been engaged in handbilling, thereby in sum creatingthe impression that such activity was under Respondent'sdaily surveillance. By such conduct it is concluded Re-spondent violated Section 8(a)(1) of the Act.Although the conduct found unlawful may not fit ex-actly into the usual mold of conduct creating the impres-,sionof engaging in surveillance, employees confrontingthe described conduct on all the occasions involving IMPACT INDUSTRIES21handbilling would reasonably assume from the recurringreactions by Respondent thereto, including its supervi-sors getting closer for a better look, watching for sub-stantial periods, and evicting them from company prop-erty, that such activities had been placed under surveil-lance.7-Eleven Food Store,257 NLRB 108 (1981).d. Impact's president admonishes employee JohnsonEmployee Debra Johnson, a machimst working underHerb Smith's immediate supervisor and the overall -su-pervision of Foreman Don Lipper, testified that some-time in late February or early March, in a conversationwith Lipper concerning the employees' wages at Impact,she mentioned a newspaper article that referred to an in-tended donation of money by Impactto a memorialswimming pool. Johnson recalls she told Lipper, "Well,ifCarl Becker can pay the money out for a swimmingpool,why can't he pay his employees a little bit moremoney?" Johnson's remarks were reported to ImpactPresident Carl Becker. The very next day Becker admit-tedly was upset and angry "since we were being accusedof a lot of different things then" sought out and accostedJohnson at her machine in view of other employees,shaking his finger about an inch from Johnson's face, andspeaking in a very loud tone of voice. Becker told John-son, according to the,latter, who was wearing a UAWbutton at the time, inter alia, that she "shouldn't com-plain because if the swimming pool does take place mykidswould benefit from it." Johnson testified she wasfrightened by Becker's outburst and angry state as wellas embarrassed by his conduct within view of.her co-workers and friends,26 so she told him (recalling to her-self, she says, advice at a UAW meeting not to discusssuch matters during working time) that she could notdiscuss such things on company time. Beckerin a similarangry vein yelled in an even louder voice that he couldtalk to her anytime he wanted to. Johnson recalls that atsome point-either out on the floor or in a nearby super-visor'sofficewhere the conversation continued-shementioned again that if Becker could afford to make thedonation to the swimming pool "why can't he afford topay his employees more money." Becker testified with-out denying-even admitting-his angry behavior to-wards Johnson, but pointed out he had a social acquaint-anceship through company picnics with Johnson and wasupset over her statement, that Impact had pledged ahigher figure to thee, pool than the contingency amountactually pledged.There was no evidence introduced by Respondenttending to show what "other things" Impact was beingaccused of in late February and early March or what ex-actly precipitated such anger by Becker as would leadhim to single out a union activist on the plant floor toconfront her in so loud and abusive a manner about amatter that he could have easily corrected in privatewith her, directly or indirectly-or by a public clarifica-tion in the newspaper-which in fact occurred later. Nor26Coworker Samella Wilson, one of the employees seeing the con-frontation,corroborates Johnson's description of Becker's conduct,adding Becker'svoice was raised, that he acted upset,and was flushedwhile shaking a finger in Johnson's face.does Becker's reference to a "social"-based acquaintance-ship by any reasonable stretch of imagination render in-nocent a company's very chief executive openly singlingout for angry admonition on the plant floor an employeewho had merely addressed a question about wages to aforeman. The effect on the exercise of employees'- rightsto engage in such a clearly protected activity as ques-tioning an employer's wage rates for its employees isclearly coercive and therefore Becker's conduct towardsJohnson violated Section 8(a)(1) of the Act.Arrow Auto-motive Industries,supra.G. Respondent's Postelection Conduct1.Reinstitution of paid lunchIn late January or early February prior to the unionorganizational drive-as noted by Respondent counsel onbrief-Respondent changed the inspection departmentemployees lunch benefit, taking away completely the 20-minute paid period and in its place substituting a 30-minute unpaid period resulting in a requirement that theemployees arrive at work earlier and stay longer. Thestep was taken after an assessment revealed the desirabil-ity of creating an overlapping presence of inspectors onongoing and offgoing shifts who could then communi-cate with each other concerning problems in productionon their respective runs. There is considerable evidencethat the change caused employees to complain about dis-ruption in their personal family routines, babysitting andtransportation problems included, leading to a petitionagainst the change being presented-which was denied,although a delay was granted until early February toaccord employees time to accommodate plans.Employee Barbara Hudson testified that the employeesagain presented a petition to Respondent to revert to theformer work schedules and lunch periods in June afterthe election.Hudson testified the employees presentedthe petition to Carl Becker in the cafeteria. The recordshows that Becker looked at the petition and indicatedthat he was unaware of the problems but saw no reasonwhy the inspection department could not return to theold schedule, signing the petition, and approving thereturn to the former system on the spot.There can be little doubt on this record that Becker'sswift action dispensing with a system that Respondenthad put into place after first reaching the judgment thatitwas important to do so despite possible repercussions,then kept in place even in, the face of strong and well-supported employee complaints, arose from concernsthat are suspect in that they appear rooted to antiunionconsiderations rather than normal plant operational ob-jectives. It is already found that on May 13, only a shortnumber of days before this occurrence, Becker unlawful-ly solicited grievances from employees impliedly promis-ing to resolve such grievances. Employer Hudson, an an-tiunion employee campaigner, admitted on examinationthat she had decided to take this problem to Becker inpart based on Becker's comments inviting grievances attheMay 13 meeting. It has been demonstrated as wellthat Respondent took the original action for what it con-sidered valid operational reasons, fortifying the sound- 22DECISIONS OF THE NATIONAL LABOR, RELATIONS BOARDnessin its original decision by rejecting employee com-plaints against the move prior to its employees' organiza-tional efforts.After the election, of course, timely objec-tions to Respondent's conduct affecting the election out-come were on file in the Board's Regional Office asknown to Respondent, which it follows, was on noticethat a question concerning representation of its employ-ees stillexisted.Notwithstanding this,Respondent'spresident granted on the spot a substantial change revert-ing to a former work schedule and paid lunch period ad-mittedly without any significant consultationorreflectionas to objective or operational reasons why the changedsystem was instituted and defended against the same em-ployee complaints earlier in a single grand gesture. Theswiftness in this action by Becker, who admittedly was"unaware of the problem" and hence it is reasonable tosuppose would ordinarily have investigated the situationfurther unless some consideration other than an objectiveoperational one was in mind, is explainable only by con-necting the granting of the petition with Becker's earlierunlawfulpromise to resolve employee grievances"brought directly to him." The occasion was too goodan opportunity to fulfill such promise before employeesin the cafeteria to pass up. The very fact that Becker, ashe admitted, saw no reason why the department couldnot return to the old schedule would normally, in myview, result in Becker's checking nonetheless why thechange had been made in the first place before reachingany decision except that, as demonstrated, he was movedby prohibited considerations having to do with discour-aging employee support for the Union. I so find andtherefore conclude Respondent violated Section 8(a)(1)of the Act.Edward A. Utlaut Memorial Hospital, 249NLRB 1153 (1980).2.Respondent's threat against union talkEmployee Domingo Villareal, a die caster supervisedby Larry Brock, second-shift foreman in the die castingdepartment, testified he had a conversation with BarbaraBabcock in the lunchroom during breaktime about theUnion in early July. Villareal testified that he said toBabcock he did not understand why the Company didnot recognize the Union; and that, in reply, Babcock toldhim, "You better shut up and not talk about a union inthis company." Ten minutes later, after Brock, Villareal'sforeman, had been told by Chuck Adams that Villarealwas in the shop "harassing employees and making themmad"-reportedly mentioning Barb Babcock's name but"nothing [being] said about the Union," Brock went toVillareal and according to the latter said, "Domingo,you better not talk about a union in this company be-cause they fire you." Brock testified, on the other hand,he saidnothingabout the Union and only said, "Some ofthe employees are getting mad. Chuck has informed meof it, and would you be careful, you know, whatever itis."Brock further asserted he was not sure at the timewhat Villareal had been talking about.Babcock openly campaigned against the Union and itis therefore reasonable to infer she would be opposed toVillareal's comments and that her complaints about an-other employee harassing her would be attended to, asdid not deny Villareal's testimony. It is further instruc-tive to note that if Brock's guarded and sketchy descrip-tion of events is accepted, he did not even bother to in-quire of Adams or Babcock to any extent whatsoever orinwhat manner and by what comments Villareal was re-portedly "harassing employees and making them mad."Nor, according to Brock, did he even bother to inquirefrom Villareal himself what the latter had been sayingwhen he instructed him to be careful because "Chuckhas informed me of it." Brock's account, that he receivedsuch serious reports and warned Villareal to be careful,without once knowing any details of what he was warn-ing Villareal not to do is beyond belief, leaving Villar-eal's account the only reliable description of events. It istherefore concluded that Respondent through admittedSupervisorBrock, threatened an employee with dis-charge if he talked to employees about the Union, there-by further violating Section 8(a)(1) of the_Act.3.Offer of wage increaseVillareal also testified that during a conversation withMarisio Nunez Sr., also an admitted foreman, in Septem-ber Nunez told him that, "You know, in the HolidayInn,Carl Becker and Joe Pilgrim said, `Marisio, talk toyour family, vote for the company and I give another25¢ worth."' Nunez Sr. did not deny making the remarktoVillareal and whether Pilgrim or Becker deny makingthe comment to Nunez, or, whether Becker ever waspresent at a meeting in the Holiday Inn with Nunez Sr.isbeside the point as Nunez, while communicating themessage of a wage increase in return for employeesvoting for the Company, was speaking in the representa-tive capacity of a supervisor while the question concern-ing representation and the Union's campaign were stillextant so that such promise was not sterile of import. Ifind that Nunez' communication of a promise of benefitifemployees voted for the Company unlawfully in-fringed employee exercise of Section 7 in violation ofSection 8(a)(1) of the Act.Pace Oldsmobile,supra.4.Written warning of Jolene KitzkyThe record shows that during the fall numerous Mexi-can alien employees of Impact were terminated -undercircumstances leading to the complaint allegations thatRespondent by such actions violated Section 8(a)(3) oftheAct.During this period, on October 23 employeeJolene Kitzky; who knew about these terminations as didother employees, was issued a written warning presentedon October 22 by her foreman Don Lipper for, as al-leged by Lipper, spreading rumors-to employee CathyAustin-that all Mexican employees would be fired soon,including telling a specific employee Maria Wilson (EliaMendoza) that she would be next; and further telling oneemployee Vickie Pender that her sister was transferredby Lipper because the latter did not like her. On thestand and in an "interview" with Lipper Kitzky deniedthis conduct27 and Respondent did not call either Austinthe undenied accounts suggest is what did happen. She27 Kitzky admitted she "relayed"the message concerningWilson. IMPACT INDUSTRIESor Pender to corroborate Lipper's account. In addition,when she testified, Maria Wilson stated that Kitzky hadmerely told her that a "Sam and Leon Wilson [probablySamella Wilson]told her Iwas going to get fired next."Nevertheless,in aninterview with Kitzky the next dayLipper accused Kitzky of "sprouting rumors," that is,starting the rumors and, despite Kitzky's admitted denialthereof issued a written warning to her which he hadal-readyprepared the day before discussing the matter withKitzky at all. (G.C. Exh. 60.) Under the Respondent'sadmitted rules a written warning can be a -prelude toother steps leading to discharge and Kitzky was warnedabout such possible result, but the revealing factor inLipper's issuance of a warning--at this point-is that Re-spondent's procedures normally require issuance of anoral warningbeforethe written warning. Lipper simplyviewed the occurrences as multiple violations warrantingthe written warning.On cross-examination Lipper admitted he knew of noemployee who' had ever been issued a written warningand there is other testimony that the ruleagainstgossip-ing,had never been enforced, although Impact startedoperations in 1961 and this was not the first time an em-ployee had, as known to Respondent, repeated rumorsconcerning terminations. Kitzky, as admittedly known toRespondent, was one of the most active union adherents,serving on the employee organizing committee, wearinga union button, openly distributing union literature andsoliciting employees to sign union authorization cards.Respondent's animosity towards such efforts generally isclearly shown by its course of conduct prior to theaction against Kitzky,- action that was allegedly pursuantto a long dormant rule never shown to have been en-forced ' before; taken in conflict with settled companyprocedures calling for an oral warning beforehand, andadministered without prior investigation into the employ-ee's own position on the circumstances, without anycompelling need demonstrated for such haste, or for ig-noring the employee's own version completely beforepreparing the disciplinary warning. Finally Respondentfailed to corroborate at this hearing the basis for Lipper'saction as detailed by his own testimony.It ismanifestfrom these facts and the absence of a legitimate or per-suasivelyadvanced justification for the action, thatKitzky's discipline has been demonstrated by a prepon-derance in the evidence showing her union activity. Re-spondent's knowledge thereof and its continuing animusin the postelection period outlined above and to be ad-dressed further below, to result directly from antiuniondiscriminatory considerations in violation of Section8(a)(3) of the Act. Nor was there persuasive evidenceRespondent would have warned Kitzky even absent herunionactivities, further indicating the unlawfulness in itsaction.Wright Lines,supra.H. The Termination of Linda Anderson, Irene Ruiz,and Pamela Fruit1.Linda AndersonAnderson worked in trim press first shift from Septem-ber 1979 until laid off in a work reduction on March 18by Superintendent Bob Wilson, who told her she would23be called back as soon as things picked up. Impact's pasthistory, a statement made by Impact President Becker toemployee Tom Johnson, and undenied company policyitself strongly establish thatWilson's assurances wereheavily in accord with Respondent's experiences recall-ing employees on layoff, its policies in such regard, andthe forecasts in Anderson's case of Respondent's veryown operating officials. Because Anderson was offeredand declined another shift position her records were"marked . . . voluntary layoff rather [than] transfer"(G.C. Exh. 26D) and she was asked to sign a "waiver."(G.C. Exh. 66.) The waiver, according to Personnel Ad-ministrator Janet Spears, a partially admitted agent forRespondent,was to show, "She accepts a layoff byvirtue o 'igning that document-its not deemed a quit"Spears admitted, "that at no time did she [Anderson] in-dicate to me she had quit." On further cross-examinationSpears also admitted, "No one instructed me to assumeshe had quit" and still further that, to her knowledge "noother employee had been fired or deemed quit [sic] be-cause of denial of unemployment compensation." Mostrevealingly concerning later events Spears testified asfollows: "Q. No one ever told you that Linda Andersonwould not be recalled, did they? A. No."Yet, allegedly on April 11, in face of all the above un-denied facts concerning Anderson's layoff,includingspe-cificundenied testimony that Anderson was not in-formed by Wilson or anyone that if she were denied un-employment compensation she would be considered sep-arated from employment from Impact, Jan Spears auto-matically terminated Anderson when Respondent learnedfrom the unemployment compensation bureau that An-derson was denied compensation, marking Anderson'srecords "Unemployment denied considered quit/ter-mmated" on April 11. (G.C. Exh. 26D.)28Anderson was an active well-known union adherent,had signed a union card on February 19 (G.C. Exh. 65)around the time Respondent, it is fair to infer, had noticeof employee union activity generally, and had engaged innumerous activities supporting the Union including pass-ing out union literature in Respondent's parking lotunder the guise of Impact officials in mid-April and May.Despite considering that Anderson had quit, Respond-ent failed to notify her of this fact and, at a preelectionconference in May, took the position merely that she hadno reasonable expectancy of recall. After a phone call inDecember, when Anderson was told she had not beenoffered rehire over a junior employee hired earlier inSeptember to a position Anderson had held and Ander-son later protested in a January letter that she had beenpromised recall to such position by Wilson, Respondent28Together with an abundance of undemed testimony concerningSpears' status as a personnel administrator,or personnel supervisor, setforth in numerous company letters, notices, memorandum, and otherrecords, in which Spears emerges clearly as an authoritative companyrepresentative, held out as such in Respondent's dealings with other orga-nizations and its employees themselves,aswell as numerous instanceswherein Spears' signature is affixed over her title and she in writing ororally acted to separate employees, andinitiateemployee warnings in Re-spondent's disciplinary system, I find Spears' independent action, termi-nating Anderson, is ample proof of her status as a supervisor and agent ofRespondent as defined in the Act, and such is found 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDchecked into the matter. As a result of checking out An-derson's assertions,Respondent learned that Wilson hadindeed promised Anderson recall and,labeling Spear'saction an"oversight,"'offered her recall and backpay.29It is clear in this record that Respondent cannot besaidtohavediscriminatorilylistedAnderson asquit/terminated on April 11 for the simple reason thatthe record contains no proof that Anderson engaged inany open union activities prior to that time or that Re-spondenthad anyknowledge concerning Anderson's ac-tivitieswhatever they may have been up until that time.The General Counsel argues further that Respondentshould be'considered to have discriminatorily terminatedAnderson merely because at the preelection conferenceinMay Respondent took the position, for pposes ofvoting eligibility, that Anderson (and others) had no rea-sonable expectancy of recall when,in his view, the poli-cies and past experiences of Respondent's business indi-cated this was not the case.However reasonable this as-sumption may be, the Respondent's counsel's advice toRespondent to take the position it did can hardly beequatedwith proof that Respondent had permanentlyterminated Anderson or them as of that date for, as shallbe seen,except in Anderson's case such individuals werestill considered and generally treated as being eligible forrecall by Respondent after the election;and, concerningAnderson, it was only the April 11 listing of her as aquit/terminated that led to her not being offered recallafter the election-not any arguable coverage under thedescription of "no reasonable expectancy of recall."Moreover,there is no proof Respondent's counsel, whenhe took this position on eligibility, had knowledge of An-derson's listing as a quit or terminated.Also, itis clear that Spears bypassed Anderson in Sep-tember when she hired the junior employee pursuant totheApril 11 classification of Andersonas a "quit/-terminated,"which classification was not shown to beunlawful.Therefore, the only other time when Respondentcouldbe considered to have unlawfully terminated Andersonwas when in December she called and Spears told hershe had not been recalled over another employee be-cause she was considered to have been a "quit/-terminated "After a letter from Anderson protesting this and point-ing to Wilson's assurances,Respondent checked out thematter and, learning that Wilson did make such a prom-ise, acknowledged the oversight,offering her reemploy-ment. It should be further noted that even on the occa-sion of her original layoff Respondent first offered An-derson the same paying work in two job offers,which inmy view also militates somewhat against any discrimina-tory intent.Since theApril 11action by Spears, as un-supported as it may seem,is not linked to discriminatorymotive, and the May "action"ismerely Respondent'sposition on voting eligibility,counsel for the GeneralCounsel has failed to demonstrate by a preponderance inthe evidence that Anderson was unlawfully terminated in29 Respondent did not deny Spears'authority to classify Anderson as aterminated employee and list her as such in its personnel records and it isclear Spears acted on her own authority in doing so.violation of Section 8(a)(3) of the Act.30 Some of the re-sponsibility for Anderson's plight in this entire period ina sense must rest on Respondent's shoulders,to be sure,because if it hadnotifiedAnderson it was listing her as a"quit-terminated"on April 11 she would have had theopportunity to present her argument regarding theWilson promise at that time,thereby the Septemberhiring of a junior employee might well have been pre-ceded by a job offer to Anderson first, rather than laterin January 1981 after Anderson learned(for the first timeinDecember)why she had been bypassed for employ-ment.31At the same time, had Anderson monitored herjob status even once between May and December bycalling in to Spears the same result may also have ensuedthough she reasonably could consider such action futilegiven Respondent's position on her voting eligibility andFritz' order to leave the parking lot because she was nolonger employed.2. Irene Ruiz and Pam FruitRuiz, a quality control inspector on the second shift,and Fruit,a final inspector in the inspection department,were laid off in an economically caused reduction-in-force on April8 and9, respectively. Thereafter, on Oc-tober 14,Ruiz was terminated when she failed to re-spond to an October 6 dated letter of recall, and Fruitwas, by letter dated October 15 informed that becauseshe had not formally responded to a letter dated October6 from Impact regarding reemploymentby October 13that the Company had reinstated another employee.32Conceding the cause for layoffs generally at this timewas a valid economic one, the General Counsel arguesthat the conversion of the laid-off into terminations ofRuiz and Fruit constituted discriminatory discharges vio-lating Section 8(a)(3) of the Act.Both Ruiz and Fruit were especially active prounionsupporters,members on the employee organizing com-mittee, handbilling on occasions during the election cam-paign,including several occasions after their layoffs,wore union buttons,passed out union cards, and attendedunion meetings,and Ruiz, in addition, served as a unionobserver at the election.33 There is no dispute over thefact that Respondent knew about their activities. Re-spondent,in addition,has been found to have harboredand expressed animosity towards the Union,and employ-ee activities in support of the Union,including the hand-billing,activitiesdescribed above involving,inter alia,Ruiz and Fruit,the former being ordered off the prem-ises by Foreman Fritz and the latter being asked off byChief Inspector Keith Becker on pam of the police beingcalled.30 SupervisorFritz'exclusionof Anderson (and others) from theirparking lot literature distribution on May 1 as"they wereno longer em-ployees" insofar as Anderson is concernedwas not showntraceable toanything otherthan the mistaken,but not demonstrably unlawful, listingof her on April11 as "quit/terminated "31 Anderson was not replaced until thatSeptember32 There is no disputeover the fact that this letter to Fruitamountedto her termination from employment1133 The recordalso showsthat Fruit testified for the Union at the rep-resentation hearing and was present at the preelection conference to be aunion observer. IMPACT INDUSTRIESAgainst this backdrop concerning the two in particular(also described further hereinabove) and Respondent'sbroad-based violations of employee rights, its treatmentof Ruiz and Fruit arouses more than mere suspicion. Inthe first place, when Fruit was laid off she asked KeithBecker `about possibly bumping a less senior employeeand Becker falsely replied that "they don't bump atImpact" notwithstanding that the record shows-andthat it is undenied- that there is bumping within depart-,ments. Second, even though the economically laid-offemployees clearly were informed that they would be re-calledwhen worked picked up, Foreman Fritz orderedRuiz and others off the plant parking lot as they were nolonger employees, and Becker expressed disinterest inFruit's claim of being an eligible voter when orderingher off the property, in both instances Respondent mani-festing unusual animus towards the presence of these em-ployees on its property. Moreover, it is further instruc-tive of Respondent's motives in the case of Ruiz thatPersonnel Supervisor Spears noted on her personnelrecord that she was not recommended for reemploymentbecause she "Would rather talk than work-low quanti-ty," (G.C. Exh. 29) yet Respondent offered no evidenceof any prior complaints regarding Ruiz, leaving Spears'handling of Ruiz' recall (and as shall be seen of Fruit's aswell) highly suspect.Spears admittedly knew that Ruiz could still be in Mis-sion,Texas, when she mailed Ruiz a letter on October 6to Sandwich, Illinois, and thus reasonably should haveawaited a reply beyond the October 14 date and investi-gated the real possibility, indeed probability, that thiswas the case, rather thanassumingRuiz' "vacation" hadended since the time Spears sent her check to the TexasaddressandthatRuiz had returned to the Illinois ad-dress,was simply not interested and did not care if shewas terminated. After all, the stakes for Ruiz, as reason-ably should have been realized by Spears, were high andconsisted of employment itself. For Spears' part, therewas no particularly strong countervailing considerationresting on any economic justification for not waiting orinvestigating to some extent at least what Ruiz intendedto do. It is true that Spears told an interested applicant,Barr, to wait until October 17, but Respondent, withoutchecking further, hired employee Barr, on October 14-only 8 full days after the letter had been mailed to Ruizand more than6 daysbeforeshe received it. In any eventas far as the case of Ruiz is concerned, Respondentmerely listed no response to the recall letter on herrecords, not that another employee had been hired and Iconsider under the described circumstances that Spearswould normally have considered the delay in Ruiz' re-sponse attributable to Ruiz' possible presence in Texasand awaited a reply for a longer period or sent a letterthere rather than rushing to judgment that she was notinterested and terminating her, except that she was moti-vated by Ruiz' union loyalties and conduct to terminateher discriminatorily from Impact's employment therebyviolating Section 8(a)(3) of the Act. I so find.In Fruit's case, it is even more clear that Respondent,through Spears, intended to avoid rehiring her thoughgoing through the motions of offering recall. Fruit testi-fied that Spears contacted her by letter dated October 625asking her to "contact the Personnel Department imme-diately concerning your reemployment with Impact In-dustries." (G.C. Exh. 62.) Such letter on its face is clear-ly no offer of rehire to any specific position. Fruit re-sponded promptly by telephone on October 8 and testi-fiedwithout denial by Spears that the latter spoke ofthere being a "possible" opening in the inspection depart-ment, though she was "not sure." Fruit asked aboutbackpay and Spears laughed. Fruit asked about seniorityand was told she would keep her old seniority as well asbeing on the first shift. Fruit also testified that she wouldhave been available then. As a followup to the conversa-tion,Fruit further testified that she sent a letter datedOctober, 14 to Spears, who had not given Fruit a dead-line for responding,telling her that she was interested inthe job, but that by letter dated October15 Spears in-formed her, "Sinceyou did not favorablyrespond to Im-pact's letter concerning reemployment by October 13,1980, the Company reinstated another employee." (G.C.Exh. 64.) Spears testified that during the conversation onOctober 8 Fruit did not respond definitely and told hershe would check and get back to her, Spears telling herto do so as soon as possible, but admittedly having saidthere was only a "possible opening" and, as Fruit testi-fied, she said "there was no definite opening." Yet,Spears testified that when she called Fruit, "there was anopening at the time." I find that notwithstanding Spears'knowledge that an actual opening existed for whichFruit was eligible, Spears hid this fact from Fruit and in-tentionally low-keyed the tenor in her call to Fruit stat-ing she was not sure and even that there was no definiteopening for the only reason appearing in this record thatcould possibly explain such manner and that is Respond-ent'scontinuing animus towards Fruit for her highlyactive role on behalf of employee efforts seeking repre-sentation.Having conveyed the message in such terms, itwas unreasonable for Respondent to pretend thereafterthat it did not receive a "favorable" response from Fruitwhen it only allowed 6 days to elapse before filling thejob with another employee, who dropped by the officeon October 13, 5 days after the Fruit-Spears telephonecall.Even without the view that Fruit was lulled intonot responding swiftly-(and on that note it is clear sheresponded with swiftness on October 8 to Spears' Octo-ber 6 letter, thereby manifesting a strong interest in re-employment) it would be natural for Fruit, laid off sinceApril 9, to reflect on Spears' reference to a possible jobopening before committing herself to returning aftermore than a 6-month long absence to a decidedly un-friendly location, to put it mildly. These observations areall reasonable inferences from the evidence credited inthis record and were reasonably known to Respondentor imputed to it, and I therefore conclude Respondent'soffer of recall to Fruit was so administered as to enhancea delay in her response-a response which, even assum-ing it was not intentionally caused to be delayed, wasstill in the context shown a timely response to Respond-ent'soffer.Respondent's rejection thereof, I find,emerges from the only possible cause demonstrated andthat is Fruit's union activity. 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent's action, amounting to rejection of Fruitfor the position filled by another employee on October14 therefore constitutes a discrimination against Fruit inviolation of Section 8(a)(3) of the Act. The findings re-garding both Fruit and Ruiz follow from application ofthe instructive guidelines set forth in the Board'sWrightLinedecision,34 also applied in the following sectiontreating Respondent's conduct towards its Mexican-alienemployees. Thus, the General Counsel established primafacie cases that the two were discriminatorily dischargedand, for the reasons noted, Respondent failed to rebutsame, for it is shown by a preponderance of the evi-dence, including reasonable inferences, that Respondenttreated the two in an unlawful manner and Respondentfailed to establish any basis for finding its treatment ofthem would have been the same even aside from theirunionactivity.I.Respondent's Conduct Towards Mexican AliensThe General Counsel"allegesRespondent dischargedRomerico Calderon, Daniel Ramirez, Delores Perez,Sylvia Gonzalez, Victor Nunez, and Pedro Diaz becauseof their support for the Union; and that Respondent con-structively discharged Felipe Gonzalez, Oscar Gonzalez,Saul Nunez, Augustin Nunez, and Raphael (Rene) Gon-zalez for the same reason and to discourage employeesupport for the Union.Respondent admits that employees in the former groupofMexican-alienswere discharged after it receivednotice from the Immigration and Naturalization Service(INS) that those persons were illegal aliens not author-ized for employment on various dates between July orAugust and November, and gave such reason, throughPersonnel Supervisor Jan Spears, to each such employee.Regarding employees in the latter group, the recordshows that after Spears notifiedOscar Gonzalesto appearat INS on December 4 for an appointment, he appearedat Impact on that day to pick up his check and turn inhis glasses,testifyingwithout denial that Spears had toldhim if he did not get a paper from INS (clearing hisstatus)he should turn in his helmet and glasses. Heworked no further, quitting employment. RegardingFelipeGonzalez,aroundOctober 6, Spears told himthrough an interpreter he had to report to INS givinghim a copy of a notice. (G.C. Exh. 70.) He testified hequit out of fear the INS would check into his status.Raphael Gonzaleztestified, as admitted, that Working Su-pervisor36 Villareal, on October 10, told Raphael Immi-gration was coming and the latter left (quit) also out offear of the INS procedures. Spears testified she signedRaphael's termination slip after he did not call in for 3days, on October 14, and that she had sent his name in toINS with other-Mexicans, receiving a notice back fromINS on September 20 stating that- it had no record onhim, giving him an appointment. Spears told Raphael34 251 NLRB 1083 (1980)as After a series of amendments to the complaints.36Becausethe issue regarding this incident is whether Respondentcaused Raphael Gonzalez to quit, it is irrelevant whether Larry Villarealwas a statutory supervisor or not at the time, because admitted Supervi-sor Oleson admits telling Larry Villareal this (and later Oscar Gonzalez)and Villareal admits telling Raphael Gonzalezand, according to Spears, Raphael never came back. Al-though neitherAugustinnorSaul Nuneztestified,Re-spondent's records indicate that Spears made an appoint-ment for Saul at INS headquarters -after being notifiedINS had no record on him, and that INS notified Re-spondent that Augustin was not authorized for employ-ment. Spears testified she told Saul the Company hadchecked his alien number and that INS "showed" nosuch number and that she gave him an appointment toreport to INS on October 1 or 2. She testified Saul quit,never showing up again after working the day after theappointment.Regarding Augustin, Spears testified thatINS notified Respondent that Augustin was not author-ized for employment but that, to her knowledgeat least,he did not know this because she had not told him. Ad-mittedly, other employees,Mexican aliens,were toldabout such status about the same time and Augustin wasreported to have told another that he was "quitting andreturning to Mexico," without elaborating further.37Thus, as has been demonstrated, Respondent admitsdischarging six employeesDelores Perezon October 14,SylviaGonzalezon October14,Romerico CalderononOctober 20,PedroDiazon November 14, andVictorNunezandDaniel Ramirezon November 6 because oftheir alien status, and the record demonstrated that fivequit:Oscar Gonzalezon December 4,Saul Nunezon Oc-tober2,Felipe Gonzalezon October6,Raphael Gonzaleson October 14, and Augustin Nunezearly October, whenRespondent's contacts with INS foreseeably forced themto terminate employment with Impact out of fear gener-ated by respondent-secured appointments for them toreport to INS headquarters, a fear by the way that washeightened by Spears' warning thatunless,in relevant in-stances, the employee did clean up the legality in statusthey would be discharged. An unlawfulaliencould nothelp with such limited options but consider his or herposition hopeless and likely would be thereby coercedinto quitting by such unlawfully motivated threat.Sure-Tan, Inc.,246 NLRB 788 (1979);Sioux Products, 257NLRB 316 (1981);LaMousse, Inc.,259 NLRB 37 (1981).The General Counsel alleges that Respondent broughtINS into the picture hoping to rid itself of an identifiableblock of prounion supporting employees, and there is noquestion that 35 of 36 Mexican employees showed theirsupport for the Union by signing authorization cards, afact known by Marisio Nunez Sr., an admitted supervi-sor.Further, based on unlawful interrogation, notedabove and including interrogation of Mexican aliensGonzalez, Garibay, and Febela by Oleson, surveillanceof employee leafletting, inter alia, leaflettingengaged inby Mexican aliens Adolfo and Domingo Carrillo, ques-tioning of Mexican aliens Delia Perez and employee rela-tives by Supervisor Marisio Nunez Sr., who, I find, con-trary to his unpersuasive and uncredited denial, informedJoseph Pilgrim, Becker's assistant in labor relations that"all the Mexicans wanted the Union," and Brock's threatagainst Domingo Villareal for talking about the Union it37The record supports a reasonable inference that both Saul and Au-gustin's quitting arose from notification or information that, in Saul'scase,-he was to report to INS and, in Augustin's case, that he was notauthorized for employment by INS IMPACT INDUSTRIESis further concluded that, in fact, Respondent knew theMexican aliens were a group 99 percent active in supportof union representation.Because it is clear that the Mexican-aliens as an em-ployee block were nearly entirely prounion, that Re-spondent, as compelling evidence shows, had knowledgeconcerning the loyalty towards the Union, including thevoting intentions specifically of many of them via Mari-sioNunez Sr., and as well, that Respondent harboredandmanifested towards employees a settled animusagainsttheir efforts to seek representation in collectivebargaining, in a cavalcade of unlawful actions, there re-mains only the matter of considering Respondent's as-serted cause for bringing INS into the picture in the firstplace, for the General Counsel has clearly established aprima facie case in support of this allegation.In fact,as late asDecember 10, 7 months after theelection and, while the election objections above werestillpending, it is found as undenied by Respondent's su-pervisorMarisio Nunez Sr. that he informed two Mexi-can aliens, Domingo Villareal and Javier Cadera, that ifthe Union won the election, or "got in," managementwas going to close down, thereby further violating Sec-tion 8(a)(1) of the Act. Respondent's contention throughNunez Sr., that this was accompained by levity is factu-ally not credited and legally irrelevant.Swanson-NunnElectric Co.,256 NLRB 840 (1981).In such context, together with germane additionalcomments, Respondent's defense must be viewed as pale.Respondent's position that the firm was acting pursu-ant to a long-established policy against hiring illegalaliens when it contacted INS in August was based on in-conclusive,weak, unconvincing evidence. Thus, Re-spondent relies on an INS brochure, "found" in a depart-ed supervisor's desk, as evidencing a past policy; butdoes not produce the official, relies on Oleson's incom-plete, patchy recollection of discussions with such offi-cials concerning prior "screening" efforts, Impact Presi-dent Carl Becker in decidedly equivocal testimony onsuch a central issue which would have been within his oranother chief executive's knowledge "assumed" thatImpact followed such a procedure of screening employeeapplicants, and Respondent relied on five exhibits-onlytwoof which involve green cards to otherwise "prove"the existence of such policy of checking green cards inthe past 19-year. history of Impact's hiring of Mexicanaliens.Spears testified the whole thing started when a simplequestion concerning theageof an employee arose anddespite that employee's presence and availability INSwas brought into the picture because presidential assist-ant Pilgrim got to "wondering" how many other em-ployees might have green cards that were invalid; greencards being photograph-bearing identification or registra-tion cards issued by INS and serving as prima facie proofof lawful presence in the United States. Pilgrim then te-lehoned INS, Spears said, whereupon one thing led toanother. The fact that Spears testified she never spoke toBecker, the firm's president, about thereafter launching aplantwide in-depth screening through INS at Pilgrim'srequest, and the fact that Pilgrim was never offered byRespondent to explain the basis for such a decision being27made at`the top level of management tends quite strong-ly to render Respondent's assertions in this entire ques-tion unworthy of belief.7-Eleven Food Store,257 NLRB108 fn. 30 (1981). Becker put distance between himselfand the whole matter when on the stand, assuming thisand assuming that. Pilgrim, the executive who, at leastwe learned, figured importantly in deciding to join Oper-ation Cooperation despite foreseeably grave possible con-sequences for 40 or more Mexican alien employees, agoodly portion of an entire production shift, was notprovided to testify why Respondent leaped from onetelephone call about a possible underaged employeeknown to Respondent-and who could have with rea-sonable assistance from other employees cleared up thewhole matter-to deep, not strong, daily, on the spot,participation by Spears in a voluntary program thatcould have deeply disturbed the entire production oper-ation and caused disturbances among employees. Re-spondent discussed the number of factory exit doors withINS officials preliminary to a raid against its own em-ployees;Respondent knew the grave consequences ofsuch action for its Mexican alien' employees if the INSwere successful. Assuming Respondent had decided todo such a thing, viz, to simply get rid of unlawful aliensfor innocent reasons, for the first time in its 19-year his-tory oflightlyat best, checking green cards ofprospectiveemployees who were Mexican aliens, (1) it is undeniedthatRespondent had never made so thoroughgoing ascreening or launched so heavily formalistic and govern-mentally led inquiry before either as to prospectiveorcurrent employees, and (2) it seems reasonable to sup-pose Respondent would at least first ;give its employeesnotice of some kind about so drastic a change in enforce-ment policy to facilitate employees' departure before thelong arm of the law was brought instantly into place.Having enjoyed the fruits of employing Mexican alienssince 1961, it does not seem reasonable for Respondent,in the midst of a hotly contested union organizational,drive by Mexican alien employees and others, to sudden-ly put into place and enforce in a machine-like precisionmanner a program implacably designed to root out ille-gal aliens, just because there was a question about oneemployee possibly being underage, unless some othermotive fueled Respondent's resolve. Besides the questionof intimidation involved by the spectre of a raid by Gov-ernment agents and possible incarceration of employees,Respondent knew would emanate from its course of con-duct, it must have foreseen as well that grave hostilitywould be engendered among its community of Mexicanalienemployees who were in the country validly at thesight of the treatment dispensed to their less-fortunatecoworkers, relatives, and friends.As noted, this was a voluntary program, yet Respond-ent virtually leaped into action upon its establishmentdischarging employees listed by INS as not authorizedby it for employment even though no local or state en-actment made such extreme action necessary. (R. Exh.22.) Finally, when this unprecedented action is taken byRespondent, itlimitsits participation to the Impact plantalone,where theunioncampaign and activities of itsMexican alien employees in support of representation 28DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwere underway,andnot toMexican alien employees em-ployed at its companion operationSandwich Brasslocat-ed in the same area but wherein a union representationelection petition had been withdrawn.The record in my view supports the conclusion thatRespondent viewed the INS program as a handy con-venient way to rid itself of a bloc of union-supportingemployees.ThatRespondent attempted,to demonstrateon brief by way of an exhibit (R. Exh. 22) that it reallydid not, in retrospect,net that many Mexican aliens iscertainly no proof that it did not venture into unlawfulwaters in an attempt to do so. Moreover,as noted below,over 20 members of the group were employed in August.I find,therefore,that Respondent set the entire chain ofevents involving INS into motion to cause the direct andindirect termination(the former by Respondent firingthem and the latter by quitting)of Mexican aliens namedabove because of their support for the Union, in viola-tion of Section 8(a)(3) of the Act.38Sure-Tan, Inc.,36 Because Respondent'sdiscrumnation against these members of the"bloc" of Mexican alien employees was broadly based and impactedagainst them as a bloc because of their union activity,it is inconsequentialto the plain justification for "class type"relief whether one or two mem-bers in the bloc were hired after the election,for, inter aba, Respondent'sanimuscontinuedthrough this period and was aimed at the class andwhatever member it succeeded in discharging under the guise of the pro-gram or coerced into quitting. Thus 22 Mexican aliens(excluding Super-visor Nunez Sr, from this total who were employed during the campaign(in fact since January 1980)were still employees in August when Spearscontacted INS and later in September when she sent employee namesfrom the group to INS. (R. Exh.22.) In short,the Mexican alien groupremained an inviting target for antiunion measures at that time.Respond-ent is responsible for the consequences of its unlawful conduct against thegroup, evenassumingitdid not aim at one or two targets in the group.While under examination as an adverse witness by counsel for the Gen-eral Counsel,Becker, Impact's president and chairmanof the board ad-mitted that most of Impact's employees lived in and around the Sand-wich,Plano, Illinois area,where an earlier raid by INS had led to depar-ture of Mexican aliens,including Impact empoyees He further admittedthat SandwichBrass, a companion company to Impact, like Impact, alsoemployed Mexican aliens As has been noted,Respondent admittedly didnot contact INS about Mexican aliens employed at Sandwich Brass-theUnion's representation petition having been withdrawn and such activityceased, when Spears first contacted INS in August and later in early.Sep-tember submitted Impact employees'names for investigation. Becker firstdenied that he knew during the period February 1980 through December1980 that most of his Mexican employees were in the United States ille-gallyHowever,he then testified-A. I became aware of it at a given time..The .. somewheredoing that period of time. .Then.about mid-year. .I guess.sometime in July-August. then. . .maybe May or JuneHowever else one may view a familiar equivocation in sensitive areaspresent in Becker's testimony,it is established that Respondent,throughBecker, knew most of its Mexican alien employees were in the UnitedStates illegally prior to contacting INS so that Spears' action combinedwith Respondent's knowledge that its Mexican alien employees, all butone of whom had signed an authorization card, were uniformly prounion,its animus, and the lack of any persuasive reason for contacting INS cou-pled with the failure to present Pilgrim, as noted, produce a clear pictureconcerning Respondent's motive Respondent either desired the result itachieved when the discriminatees were terminated on the heels of itsaction against them through the INS, or knew that the terminations thatensued were virtually certain to occur from its past experience with theearlier INS raid and its knowledge from Operation Cooperation. It istherefore clear that,when Respondent contacted INS it was taking actionintendedto cause the separation of the prounion Mexican contingent ofalien employees,for reasons herein found unlawful under the NationalLabor Relations Actsupra; andAmay's BakeryCo., 227 NLRB 214 (1976);La-Mousse, Inc.,supra.Because it is concluded that Respondent entered theINS program discriminatorily motivated to oust a readilyidentifiable employee contingent of known union loyal-ists-Respondent's defense that it was only acting pursuantto such participation when it discharged numerous suchemployees (voluntarily it should be restated), classified as"not authorized for employment" and took other actionfound to have intentionally caused quitting by severalemployees,must be viewed as a mere unpersuasive con-trivance. (Compare,Bloom Art Textiles, 225NLRB 766(1976), in which there was a state law against employ-ment ofaliens.)Given the factors noted above concern-ing union activity,knowledge,animus, and unconvincingrationale for the action it took, it is clear that the Gener-alCounsel's prima facie case ofan 8(a)(3) violation in theterminations, by discharge and constructive discharge ofMexican aliens has not been rebutted by a showing byRespondent that its actions would have taken place evenapart from antiunion considerations. Accordingly, it isconcluded that by such actions Respondent violated Sec-tion 8(a)(3) of the Act by discriminatorily dischargingsuch employees.Wright Line,251NLRB 1083 (1980);Purity Supreme Supermarkets,256 NLRB 989 (1981).J.Respondent'sRefusalto Recognize and Bargainwiththe UnionThe parties stipulated that the appropriate unit is "Allfull-time and regular part-time production and mainte-nance employees employed by Respondent at its facilitylocated at 1212 East Sixth Street, Sandwich, Illinois; butexcluding all other employees of the Respondent, officeclerical employees, professional employees, guards, fore-man and supervisors as defined in the Act," and it is sofound. (Jt. Exh. 1.)The record shows that the Union procured 106 signedemployee authorization cards during the organizing cam-paign, most in early periods, viz, 93 cards by February19 according to uncontested testimony of Union Repre-sentativeMario out of an employee complement of about118 as estimated by Impact Chairman and PresidentBecker. Further, the partiesstipulatedthat the majorityof Respondent's employees in the above appropriate unitexecuted valid UAW authorization cards prior to March17, 1980,and that such cards bore authentic and genuinesignatures and dates. (Jt. Exh. 1.) Accordingly, I findthat the Union represented a majority of Respondent'sproduction and maintenance employees when it request-ed recognition in the March 12 letter discussed below.By letter dated March 12 the Union notified Respondentit represented a majority of its employees and that, ". . .in the event you recognize or deal with other person[sic]or organization as representing such employees,with respect to wages, benefits, hours of work or otherterms and conditions of employment," such conductwould violate the National Labor Relations Act. Re-spondent's president and chairman of the Board receivedthe letter and Respondent's Exhibit 7 indicates Respond-ent's receipt occurred on March 14. On March 17 the IMPACT INDUSTRIES29Union filed a representation petition leading to the elec-tion on May 16 after which timely objections were filed.Although at the hearing Respondent counsel objectedto a description of the March 12 letter as containing enhaec verba an express "demand" for recognition, viz., inprecise literal terms, when the letter was offered into evi-dence no party contested Union Representative Maria'stestimony that the letter was a demand for recognitionnor raised any dispute over the assertion that the Unionhad made such a demand for recognition at that time. Ithink a fair reading of the letter's terms that the Unionrepresented a majority of Respondent's employees forpurposes of collective bargaining and Respondent wasnot torecognize or dealwith anyother person or organiza-tion(than the,UAW) on conditions of employment of itsemployees under pain of violating the Act, constituted ademand to be recognized as exclusive bargaining repre-sentative,39 and I so find. (G.C. Exh. 53.)The General Counsel, pointing to Respondent's nu-merous illegal acts against employees during the Union'scampaign, urges that a' bargaining order remedy is re-quired because Respondent's conduct engaging in unfairlabor practices designed to destroy the Union's majorityrendered a fair election impossible. Respondent arguesthat no bargaining order remedy is appropriate becauseRespondent's acts were minor technical and "less exten-tive" violating at the worst, and points out in brief that,'inter alia, a large turnover, 42 out of 130 on theExcLdsiorlistwere no longer employed at the time of the hearing,and 30 new employees were hired by such time. I findno merit' to Respondent's position on this question inas-much as even by its own figures some 88 employees inthe later unit of 118 had been exposed to Respondent'sunlawful conduct, hardly the basis for applying any"fresh start" concept and finding that a new electioncould be fairly conducted, especially where, as foundhere,Respondent's misconduct was egregiousin natureand broadly scaled in scope. Mere employee turnover, inany event, would not be an obstacle to a bargainingorder in such circumstances,Justak Bros.& Co., 253NLRB 1054, 1086 (1981).Thus, Respondent has been found to have, inter alia,threatened employees with plant closure if they votedfor the Union, one of the harshest mostseriouskinds ofcoercion against employee free choice, threatened em-ployees with loss in employment benefits and other unde-fined reprisals should the Union get in, unlawfully insti-tuted improvements in employment benefits followingunlawful solicitation of employees grievances promisingfor improper reasons to resolve such problems to dis-courage employee support for the Union, engaged in cre-ating the impression of surveillance of employee unionactivities,warned employees against discussing theUnion or wearing a union button, interrogating employ-ees concerning their union sentiments, penalizing em-ployees by warnings, unlawfully reporting Mexican alienemployees to the Immigration and Naturalization Serv-39Even assuming arguendo a contrary interpretation, and none isshown to have been entertained by Respondent at any time, a demandunder the circumstances would not be necessary as a predicate for therelief sought by the General Counsel in the circumstances noted in thiscase(Cases noted infra.)ice, and discharging employees because of their activitiesin support of the Union.Respondent's conduct, in my view, erases any possibility that an election could fairly reflect the true wishes ofemployees exposed to so serious a battering of theirrights under the Act, to seek representation in collectivebargaining. InNLR v. Gissel Packing Co.,395 U.S. 575(1969), as has been noted before, the Supreme Court ap-proved the use of authorization cards as an indication ofemployee sentiment and as a basis for a bargaining orderin circumstances where there is, "a showing that at `onepoint the union had a majority" and the employer hasengaged in unfair labor practices that "have the tendencyto undermine majority strength and impede the electionprocess"NLRB v. Gissel'Packing Co.,supra at 614.It is clear and I find` that by engaging in the conductdescribed above, Respondent "evinced its rejection ofthe collective bargaining principle and sought to destroythe Union's majoritystatusbefore an election could beheld." E.Mishan & Sons, Inc.,242 NLRB 1347 (1979). Ifurther find that the possibility of using traditional meansto remedy the unfair labor practices and ensure a fairelection is slight and that employee sentiment as reflect-ed in their authorization cards executed in the periodFebruary through May 1980 would, on balance, be betterprotected by a bargaining order. Therefore, it is conclud-ed that Respondent violated Section 8(a)(5) of the Actfrom March 17, 1980, forward, the date by which timethe parties agreed the Union had a majority and had, theevidence further shows, demanded recognition only tobe met by a continuation, even increase, in the Respond-ent's efforts to eliminate employee support for the Unionand to make a fair election impossible.NLRB V. GisselPacking Co.,supra;Trading Port, Inc.,219 NLRB 298(1975);JeffersonNational ,Bank,240 NLRB 1057 (1979);CenturyMoving,251NLRB 671, 683 (1980);AmericanPistachio Corp.,249 NLRB 1198 (1980).Pace Oldsmobile,256 NLRB 1001 (1981);E.Mishan & Sons, Inc.,supra;Pantex Towing Corp.,258 NLRB 837 fn. 4 (1981).Given the recommendation that the bargaining orderbe retroactive to the date of the Union's demand for rec-ognition, I also conclude that by installing the incentiveawards program in place for employees the week beforethe election on May 16, and by reinstating paid lunchtime in June, Respondent unilaterally granted benefitswithout consultation or bargaining with the Union, infurther violation of Section 8(a)(1) and (5) of the Act.40Mosher Steel Co.,220 NLRB 336, 338 (1975);TaylorBros.,230 NLRB 861 (1977);Broadmoor Lumber Co., 227NLRB 1123, 1137 (1977).40 The complaint alleged these grants of benefits were unlawful and inviolation of Sec. 8(a)(1); however, the complaint also alleged that Re-spondent "violated Sec 8 (a)(5)" at times prior to the dates Respondentput them into place thereby encompassing those acts within the timespanduring which it is alleged Respondent violated Sec 8(a)(5). Moreover,the violations noted above are within the genre of the pleadings, and areinextricably related to Respondent's unlawful refusal to recognize theUnion Because all the facts concerning the Respondent's institution ofthese benefits were aired at the hearing and the matters were specificallylitigated there is no impediment to these findings being madeHamiltonAvnet Electronics,supra 30DECISIONS OF THENATIONALLABOR RELATIONS BOARDThe Representation Case 33-RC-2608The objections in Case 33-RC-2608 are encompassedin the unfair labor practice allegations found hereinaboveto have merit. Accordingly, Objections 4 and 8-thoseportions remaining after the partial withdrawals notedabove that is-are found meritorious and I recommendthey be sustained, the election be set aside and that therepresentation case, which ordinarily would then be re-manded to the Regional Director for Region 33 for fur-ther action consistent with such finding be nullified andthat case dismissed because the bargaining order findingsherein render further representation proceedings moot.On the foregoing findings of fact, and on the entirerecord; and pursuant to Section 40(b) of the Act I makethe followingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The unit as described hereinaboveis a unitappropri-ate for the purposes of collective bargaining within themeaning ofSection 9(a) of the Act.4.At all times since March 17, 1980, the Union hasbeen the exclusive collective-bargainingrepresentative ofthe employees in the above-described unit within themeaningof Section 9(a) of the Act.5.By promising wage increases and other improve-ments in working conditions, and by granting improvedvacation, break periods, lunch benefits, and an employeeincentive program in order to induce employees to with-hold their support for the Union, by soliciting grievancesfrom employees and impliedlypromisingto resolve themto induce them to withhold support from the Union, byinterrogating employees concerning their 'union senti-ments,and activities in support of the Union; includingtheir voting intentions in the Board election; by engagingin conduct creating the impression that the activities ofits employees in support of the Union were being keptunder surveillance, by publicly reprimanding employeeDeborah Johnson because she engaged in protected con-certed activity, by expressly threatening employees witha lossin benefits or by telling them bargaining will befrom scratch-and the plant will close and other unspeci-fied reprisals if employees selected the Union as theirbargaining representative,by investigating the alienstatus of its employees and reporting its employees to theImmigrationand Naturalization Service, in order to dis-courage them from supporting the Union by-through itspersonnel supervisor-threatening employees with dis-charge for bearing invalid registration cards in order todiscouragesupport for the Union, by threatening em-ployee Domingo Villareal for discussing the Union andwarning an employee, Betty Ferris, not to wear a unionbutton, and by, through Supervisor Smith, informing em-ployees they were denied wageincreasesdue to employ-ees' unionactivities,Respondent violated Section 8(a)(1)of the Act.6.By issuing a warningagainst JoleneKitsky on Octo-ber 23, and by affecting or causing the discharge ofPamela Fruit,IreneRuiz, Dehlia Perez, Silvia Gonzalez,Victor Nunez, Romerico Calderon, Pedro Diaz,DanielRamirez,RaphaelGonzalez, 'AugustineNunez, SaulNunez, Oscar Gonzalez, and Felipe Gonzalez, on thedates noted and specified hereinabove the Respondentviolated Section 8(a)(3) of the Act.7.By refusing, on and after March 17, 1980, to recog-nize and bargain with the Union as the exclusive collec-tive-bargaining representative in the unit described, Re-spondent violated Section 8(a)(1) and (5) of the Act.8.By unilaterally putting into place the employees'new incentive awards program during the week beforethe election on May 16, and byreinstatingpaid lunch foremployees in June, Respondent violated Section 8(a)(1)and (5) of the Act.9.Supervisor Herb Smith did not unlawfully solicitgrievances from employee Samella Wilson.-10.Respondent did not unlawfully discharge LindaAnderson.11.The aforesaid unfair labor practices are-unfair laborpractices affecting commerce within themeaning of Sec-tion 2(6) and (7) of the Act.12.Respondent has not violated the Act in other re-spects not specifically found.THE REMEDYHaving found that the Respondent unlawfully dis-charged Pamela Fruit, Irene Ruiz, Dehlia Perez, SilviaGonzalez,VictorNunez,Romerico Calderon, PedroDiaz,DanielRamirez,RaphaelGonzalez,AugustineNunez, Saul Nunez, Oscar Gonzalez, and Felipe Gonza-lez, I shall recommend that it cease and desist from suchactivity and offer them reinstatement4 i to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions of employment and make themwhole for any wages or other benefits they may havelost as a result of the discrimination against them in ac-cordance with the formula set forth inF.W. WoolworthCo., 90 NLRB 298 (1950), with interest as provided forinFlorida Steel Corp.,231 NLRB 651 (1977).42It shall also be recommended that the written repri-mand against Jolene Kitsky by withdrawn from her per-sonnel file, and that the records of the other employeesunlawfully terminated be cleansed of reference to the un-lawful terminations, including but not limited to the ref-erences found unsupported herein contained in IreneRuiz' file concerning an adverse recommendation againsther rehire.Two Guys Department Store,241 NLRB 64(1979).As the record is not clear on all the, circum-stances surrounding some of the alleged communicationsregarding reinstatement offers in postcomplaint periodsno definitive findings are made regarding when orwhether the backpay period has been cut off pursuant tosuch offers, said subject left to compliance stages. It shall41 For a discussion on the alien reinstatement remedy as it may involveemployees involved herein seeRetaliatory Reporting of Illegal Alien Em-ployees. Remedying the Labor-Immigration Conflict,article,Col. Law Rev.Vol 80, Oct. 1980 No. 6, as it pertains tocompliance.42 See generallyIsis Plumbing Co,138 NLRB 716 (1962). IMPACT INDUSTRIESalso be recommended that Respondent be ordered to rec-ognize and bargain with the Union and that it take otheraffirmative action andceaseand desist from certain con-duct as it is deemed will effectuate the policies of theAct. Because Respondent has demonstrated a proclivityto engagein conduct seriously violative of the Act's pro-visions and objectives, I shall grant the request by theGeneral Counsel for a broad order.Impact Die CastingCorp.,199 NLRB 268 (1972);Hickmott Foods,242 NLRB1357 (1979). It shall further be ordered that a notice toemployees be posted in both Spanish and English lan-guagesto better communicate Respondent'sassurancesto its employees against any repetition of violations ofthe Act.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed4sORDERThe Respondent, Impact Industries, Inc., Sandwich, Il-linois, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Promising wage increases and other improvementsinworking conditions to induce employees to withholdtheir support from the Union.(b)Granting improved benefits, such as a better vaca-tion plan, longer breaktimes, employees incentive awardsplan, and reinstating a paid lunch period in order toinduce employees to withhold their support from theUnion. However, nothing herein is to be construed as re-quiring that the Respondent withdraw any benefitsgranted previous to this Order.(c) Soliciting grievances from employees and impliedlypromising to resolve them in order to discourage em-ployee support for the Union.(d) Interrogating its employees concerning their unionactivities and voting intentions in any Board election.(e)Creating the impression of engaging in surveillanceof employees' activities on behalf of the Union.(f)Restricting its employees' conversations with otheremployees in order to discourage their union or protect-ed concerted activities.(g)Expressly threatening its employees with the lossof existing benefits if they select the Union as their col-lective-bargaining representative or by stating that bar-gaining will be from scratch.(h) Threatening to close the plant if the Union gets inor wins an election.(i)Threatening its employees with unspecified reprisalsfor engaging in union activities.(j)Warning any employee that the company presidentwill not like the employee wearing a union button.(k) Investigating employees' alien status, reportingthem to the Immigration and Naturalization Service, andsetting up or reporting appointments for them there to43 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses31unlawfully coerce them from engaging in support of theUnion.(1)Informing employees they were denied wage in-creasesdue to union activities.(m) Constructively discharging employees by report-ing them to the Immigration and Naturalization Serviceand threatening their dischargeunlessthey clean up theiralien status,for the purpose of discouraging employeesupport for the Union.(n)Discharging employees because of their support forthe Union in violation of Section 8(a)(3) of the Act.(o)Refusing to recognize and bargain with the Unionas exclusive collective-bargaining representative of em-ployees in the appropriate unit described herein.(p)Unilaterally changing working conditions or em-ployment benefits without first notifying, consulting, andbargaining with the Union.(q) In any other manner interfering with,restraining,or coercing employees in their exercise of rights underthe Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, recognize, and bargain withInterna-tional Union of Automobile, Aerospace and AgriculturalImplementWorkers of America (UAW) as the exclusiverepresentative of all employees in the appropriate unitand, if an understanding is reached, embody it in asigned document. The appropriate unit is:All full-time and regular part-time production andmaintenanceemployees employed by the Respond-ent at its facility located at 1212 East Sixth Street,Sandwich, Illinois; but excluding all other employ-ees of the Respondent, office clerical employees,professional employees, guards, foreman, and super-visors as defined in the Act.(b)Offer to Pamela Fruit, Irene Ruiz, Dehlia Perez,SilviaGonzalez,VictorNunes,Romerico Calderon,Pedro Diaz, Daniel Ramirez, Raphael Gonzalez, Augus-tineNunez, Saul Nunez, Oscar Gonzalez, and FelipeGonzalez immediate and full reinstatement to theirformer positions or, if such positions no longer exist tosubstantially equivalent positions,without prejudice totheir seniority, or other rights previously enjoyed, andmake them whole for any loss of pay or other benefitssuffered by reason of the discrimination against them inthe manner described above in the remedy section of thisdecision.(c)Remove from the personnel files of the employeesreferences to their discriminatory discharge and, in thecase of employee Ruiz, reference to the unsupported rea-sons against recommendation for her future rehire, asnoted hereinabove.(d) Remove from the file of Jolene Kitzky reference tothe warning against her herein found unlawful.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order. 32DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(f)Post at Respondent's place of business at Sandwich,Illinois,copies of the attached notice marked "Appen-dix."44 Copies of the notice, in the English and Spanishlanguage,on forms provided by the Regional DirectorforRegion 33, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including all44 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board "placeswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the election inCase 33-RC-2608 be set aside, and that the petition inCase33-RC-2608 be dismissed.454s The Order renders moot Respondent's motion received January 12,1981, to dismiss the objections in the case